Case 5:20-cv-04049-EJD Document 37-4 Filed 09/24/20 Page 1 of 99




       Exhibit C
        Case
           Case
             5:20-cv-04049-EJD
                 5:20-cv-04049 Document
                                Document137-4
                                           FiledFiled
                                                 06/17/20
                                                      09/24/20
                                                            Page
                                                               Page
                                                                 1 of 298of 99



 1   Joseph W. Cotchett (SBN 36324)
     Adam J. Zapala (SBN 245748)
 2   Elizabeth T. Castillo (SBN 280502)
     James G.B. Dallal (SBN 277826)
 3   Reid W. Gaa (SBN 330141)
     COTCHETT, PITRE & McCARTHY, LLP
 4   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
 5   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 6   jcotchett@cpmlegal.com
     azapala@cpmlegal.com
 7   ecastillo@cpmlegal.com
     jdallal@cpmlegal.com
 8   rgaa@cpmlegal.com
 9   Attorneys for Plaintiffs Sigurd Murphy and Keith Uehara
10

11                             UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13   SIGURD MURPHY and KEITH UEHARA, on Case No. ____________________
14   behalf of themselves and all others similarly
     situated,                                     CLASS ACTION COMPLAINT FOR
15                                                 VIOLATIONS OF:
             Plaintiffs,
16                                                    1. SHERMAN ACT §§ 1, 2,
                           v.
17                                                    2. CLAYTON ACT § 7,
18   CELESTRON ACQUISITION, LLC,
     NANTONG SCHMIDT OPTO-ELECTRICAL                  3. STATE ANTITRUST LAWS,
19   TECHNOLOGY CO. LTD.,
     NINGBO SUNNY ELECTRONIC CO. LTD.                 4. STATE CONSUMER
     OLIVON MANUFACTURING CO. LTD.,
20
     OLIVON USA, LLC,                                    PROTECTION LAWS, and
21   SKY-WATCHER CANADA,
     SKY-WATCHER USA,                                 5. UNJUST ENRICHMENT
22   SUZHOU SYNTA OPTICAL TECHNOLOGY
     CO., LTD.,                                    JURY TRIAL DEMANDED
23   SW TECHNOLOGY CORP.,
     SYNTA CANADA INTERNATIONAL
24   ENTERPRISES LTD., and
     SYNTA TECHNOLOGY CORP. OF
25   TAIWAN,

26          Defendants.

27

28


     CLASS ACTION COMPLAINT
            Case
               Case
                 5:20-cv-04049-EJD
                     5:20-cv-04049 Document
                                    Document137-4
                                               FiledFiled
                                                     06/17/20
                                                          09/24/20
                                                                Page
                                                                   Page
                                                                     2 of 398of 99



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                              Page
 3   I.       INTRODUCTION ...............................................................................................................1
 4   II.      JURISDICTION AND VENUE ..........................................................................................3
 5   III.     PARTIES .............................................................................................................................5
 6                       Plaintiffs ...................................................................................................................5
 7                       Defendants ...............................................................................................................5
 8                       1.         The Synta Defendants ..................................................................................5
 9                       2.         The Sunny Defendant ..................................................................................8
10                       Agents and Co-Conspirators ....................................................................................8
11                       1.         The Synta Co-Conspirators ..........................................................................8
12                       2.         The Sunny Co-Conspirators .......................................................................10
13                       3.         Defendants’ Corporate Families Acted as Single Enterprises, and
                                    Defendant Parent Companies Exercised Substantial Control over Their
14                                  U.S. Affiliates ............................................................................................11
15                       4.         Defendants’ High-Level Employees Organized the Conspiracy and Their
                                    Subordinate Employees—Including Those of Their United States’
16                                  Subsidiaries—Executed the Conspiracy ....................................................12
17                       5.         The Defendants and Co-Conspirators Who Engaged in Collusive Conduct
                                    Participated in Discussions on Behalf of Entire Corporate Families and
18                                  Failed to Distinguish Between Corporate Entities in the Same Corporate
                                    Family ........................................................................................................13
19
                         6.         The Nature of the Telescope Industry Required Foreign Companies Named
20                                  As Defendants and Co-Conspirators Herein to Use Their United States
                                    Subsidiaries and Affiliates As Distribution and Sales Arms .....................15
21
     IV.      FACTUAL ALLEGATIONS ............................................................................................15
22
                         Consumer Telescopes ............................................................................................15
23
                         The Consumer Telescope Markets.........................................................................16
24
                         1.         The Manufacturing Market ........................................................................16
25
                         2.         The Distribution Market ............................................................................17
26
                         The Defendants Are Liable for the Anticompetitive Conduct Alleged Herein .....17
27
                         The Federal Trade Commission’s Actions in the Consumer Telescope Market ...19
28


     CLASS ACTION COMPLAINT                                                                                                                         i
          Case
             Case
               5:20-cv-04049-EJD
                   5:20-cv-04049 Document
                                  Document137-4
                                             FiledFiled
                                                   06/17/20
                                                        09/24/20
                                                              Page
                                                                 Page
                                                                   3 of 498of 99



 1                     The Defendants and Co-Conspirators Monopolized Different Products in the
                       Consumer Telescope Market .................................................................................20
 2
                       The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of Meade
 3                     ................................................................................................................................20
 4                     The Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                       Acquisition of the Hayneedle Assets .....................................................................22
 5
                       Illustrative Examples of Defendants’ Anticompetitive Conduct and Conspiracy to
 6                     Fix Prices ...............................................................................................................22
 7                     The Structure and Characteristics of the Consumer Telescope Market Render the
                       Conspiracy More Plausible ....................................................................................29
 8
                       1.         The Consumer Telescope Manufacturing and Distribution Markets Have
 9                                High Barriers to Entry ................................................................................29
10                     2.         The Consumer Telescope Manufacturing and Distribution Markets Are
                                  Highly Concentrated ..................................................................................30
11
                       3.         There is Inelasticity of Demand for Consumer Telescopes .......................31
12
     V.      CLASS ACTION ALLEGATIONS ..................................................................................31
13
                       California Law Should Be Applied to the Nationwide Indirect Purchaser States’
14                     Damages Class .......................................................................................................32
15                     1.         The Conspiracy Emanated from California: Location of Defendants and
                                  Co-Conspirators .........................................................................................33
16
                       2.         The Conspiracy Emanated from California: Location of Individuals .......33
17
                       3.         Specific Targets of the Conspiracy Were from California ........................33
18
                       4.         The Conspiracy Emanated from California: Sheppard Mullin Facilitated
19                                the Conspiracy from California .................................................................34
20                     5.         The Defendants and Co-Conspirators Targeted California .......................34
21                     Alternatively, Plaintiffs Will Seek to Certify State Damages Classes...................35
22   VI.     PLAINTIFFS AND THE CLASSES SUFFERED ANTITRUST INJURY .....................42
23   VII. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFF’S CLAIMS..........45
24                     The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not and
                       Could Not Discover Their Claims .........................................................................45
25
                       Fraudulent Concealment Tolled the Statute of Limitations ...................................46
26
     VIII. CAUSES OF ACTION ......................................................................................................48
27

28


     CLASS ACTION COMPLAINT                                                                                                                          ii
          Case
             Case
               5:20-cv-04049-EJD
                   5:20-cv-04049 Document
                                  Document137-4
                                             FiledFiled
                                                   06/17/20
                                                        09/24/20
                                                              Page
                                                                 Page
                                                                   4 of 598of 99



 1               First Cause of Action
                 Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
 2               Restraint of Trade (on behalf of Plaintiffs and the Nationwide Injunctive Class).......48
 3               Second Cause of Action
                 Violation of Section 2 of the Sherman Act (15 U.S.C. § 2) Monopolization
 4               (on behalf of Plaintiffs and the Nationwide Injunctive Class) .....................................50
 5               Third Cause of Action
                 Violation of Section 2 of the Sherman Act (15 U.S.C. § 2) Attempted Monopolization
 6               (on behalf of Plaintiffs and the Nationwide Injunctive Class) .....................................51
 7               Fourth Cause of Action
                 Violation of Section 7 of the Clayton Act (15 U.S.C. § 18) (on behalf of Plaintiffs and
 8               the Nationwide Injunctive Class) .................................................................................53
 9               Fifth Cause of Action
                 Violation of the State Antitrust Laws (on behalf of Plaintiffs and the Damages Class
10               or, Alternatively, on Behalf of the State Damages Classes) ........................................54
11               Sixth Cause of Action
                 Violation of State Consumer Protection Laws (on behalf of Plaintiffs and the
12               Damages Class or, Alternatively, on Behalf of the State Damages Classes) ..............73
13               Seventh Cause of Action Against All Defendants
                 Unjust Enrichment (on behalf of Plaintiffs and the Damages Class or, Alternatively,
14               on Behalf of the State Damages Classes) ....................................................................91
15   IX.    PRAYER FOR RELIEF ....................................................................................................92
16   X.     JURY DEMAND ...............................................................................................................94
17

18

19

20
21

22

23

24

25

26
27

28


     CLASS ACTION COMPLAINT                                                                                                          iii
          Case
             Case
               5:20-cv-04049-EJD
                   5:20-cv-04049 Document
                                  Document137-4
                                             FiledFiled
                                                   06/17/20
                                                        09/24/20
                                                              Page
                                                                 Page
                                                                   5 of 698of 99



 1            Plaintiffs Sigurd Murphy and Keith Uehara, by and through their attorneys, bring this
 2   action on behalf of themselves and all others similarly situated against Defendants Celestron
 3   Acquisition, LLC, Nantong Schmidt Opto-Electrical Technology Co., Ltd., Olivon Manufacturing
 4   Co. Ltd., Olivon USA, LLC, Sky-Watcher Canada, Sky-Watcher USA, Suzhou Synta Optical
 5   Technology Co., Ltd., SW Technology Corp., Synta Canada International Enterprises Ltd., Synta
 6   Technology Corp. of Taiwan (together, “Synta Defendants”), and Ningbo Sunny Electronic Co.
 7   Ltd. (“Sunny Defendant”) (collectively, “Defendants”). The conspiracy and conduct alleged
 8   herein were engaged in and facilitated by the following entities and individuals (“Co-
 9   Conspirators”): Good Advance Industries Ltd., Dar Tson “David” Shen, Jean Shen, Sylvia Shen,
10   Corey Lee, Laurence Huen, Joseph Lupica, and Dave Anderson (together, “Synta Co-
11   Conspirators”); Sunny Optical Technology Co., Ltd., Meade Instruments Corp., Sunny Optics
12   Inc., Wenjun “Peter” Ni, and Wang Wenjian (together, “Sunny Co-Conspirators”). The foregoing
13   entities have been named as Defendants and Co-Conspirators for engaging in a conspiracy to
14   unlawfully fix prices, allocate the market and customers, and unlawful monopolistic conduct in
15   the United States for consumer telescopes. Plaintiffs hereby allege, on information and behalf,
16   except as to those allegations which pertain to themselves, as follows:
17

18

19

20
21

22

23

24

25
          Source: https://www.shutterstock.com/video/search/astronomer-looking-through-telescope
26
27   I.      INTRODUCTION
28            1.    Astronomy is among the oldest hobbies of mankind. Even the occasional backyard


     CLASS ACTION COMPLAINT                                                                        1
        Case
           Case
             5:20-cv-04049-EJD
                 5:20-cv-04049 Document
                                Document137-4
                                           FiledFiled
                                                 06/17/20
                                                      09/24/20
                                                            Page
                                                               Page
                                                                 6 of 798of 99



 1   sky watching by unaided eye or a small telescope can be a marvelous experience. Astronomy has
 2   inspired thousands of Americans to buy telescopes and learn about the starry names and patterns
 3   overhead. These amateur astronomers have experienced joys from intellectual discovery and
 4   knowledge of the night sky. Unfortunately, Americans have collectively paid hundreds of millions
 5   of dollars in illegal overcharges for telescopes since 2005 as a result of a long-running conspiracy
 6   to unlawfully fix the prices, allocate the market and customers, and gain an unlawful monopoly
 7   in the United States for telescopes, causing the prices of telescopes to be raised beyond
 8   competitive levels.
 9          2.     In November 2016, a California-based distributor and seller of telescopes,
10   binoculars, and accessories, Orion Technologies, Inc. (“Orion”) filed a lawsuit in this District
11   against Sunny, identifying its primary competitor, Synta, for conspiring to “divide the market, fix
12   prices, [and] throttle competition” in violation of the Sherman, Clayton, and California Cartwright
13   Acts, as well as California’s unfair competition law. See Optronic Techs., Inc. v. Ningbo Sunny
14   Electronic Co., Ltd. et al., No. 5:16-cv-06370-EJD-VKD (N.D. Cal.) (“Orion Litigation”).
15   Specifically, Orion alleged Sunny and Synta conspired to: (1) fix the prices and credit terms of
16   consumer telescopes purchased in the United States; (2) facilitate Sunny’s purchase of Meade
17   Instruments Corp.; and (3) divide the telescope market by product type and allocate customers.
18   Additionally, Orion accused Sunny and Synta of forming, or attempting to form, a monopoly and
19   pushing Orion out of the United States consumer telescope market by refusing to deal with Orion
20   and unlawfully concentrating the market for telescope manufacturing services.
21          3.     As background, Orion does not manufacture its own products but imports them from
22   Chinese manufacturers like Sunny and Synta, which are the two largest manufacturers of
23   telescopes sold in the United States. Each sells their telescopes to distributors (e.g., Orion,
24   Amazon), which then markets and sells them to consumers online, in stores, through mail-order
25   catalogs, among other means.
26          4.     Following a six-week jury trial and two days of deliberation, the jury delivered a
27   verdict in favor of Orion on December 5, 2019, awarding Orion $16.8 million in single damages
28   after finding that the defendants had violated the Sherman Act and the Clayton Act by engaging


     CLASS ACTION COMPLAINT                                                                            2
           Case
              Case
                5:20-cv-04049-EJD
                    5:20-cv-04049 Document
                                   Document137-4
                                              FiledFiled
                                                    06/17/20
                                                         09/24/20
                                                               Page
                                                                  Page
                                                                    7 of 898of 99



 1   in a conspiracy to fix the price for, and allocate the market of, telescopes and accessories and to
 2   monopolize the domestic consumer telescope market. U.S. District Judge Edward J. Davila
 3   delivered a partial final judgment in the amount of $50.4 million by trebling the jury’s award and
 4   granting post-judgment interest.
 5            5.    As a direct result of the anticompetitive and unlawful conduct alleged in the Orion
 6   Litigation and as alleged herein, Plaintiffs and the Classes (defined infra) paid artificially inflated
 7   prices for consumer telescopes during the period from and including January 1, 2005 through
 8   August 31, 2019 (“Class Period”) and have thereby suffered antitrust injury to their property.
 9   II.     JURISDICTION AND VENUE
10            6.    Plaintiffs bring this action under Section 16 of the Clayton Act (15 U.S.C. § 26) to
11   secure equitable and injunctive relief against the Defendants for violating Section 1 of the
12   Sherman Act (15 U.S.C. § 1). Plaintiffs also assert claims for actual and exemplary damages
13   pursuant to state antitrust, consumer protection, and unjust enrichment laws, and seek to obtain
14   restitution, recover damages, and secure other relief against the Defendants for violations of those
15   state laws. Plaintiffs and the Classes also seek attorneys’ fees, costs, and other expenses under
16   federal and state law.
17            7.    This Court has jurisdiction over the subject matter of this action pursuant to Section
18   16 of the Clayton Act (15 U.S.C. § 16), Section 1 of the Sherman Act (15 U.S.C. § 1), and Title
19   28, United States Code, Sections 1331 and 1337. This Court has subject matter jurisdiction of the
20   state law claims pursuant to 28 U.S.C. §§ 1332(d) and 1367, in that: (1) this is a class action in
21   which the matter or controversy exceeds the sum of $5,000,000, exclusive of interest and costs,
22   and in which some members of the Classes are citizens of a state different from the Defendants;
23   and (2) Plaintiffs’ state law claims form part of the same case or controversy as their federal claims
24   under Article III of the United States Constitution.
25            8.    Venue is proper in this District pursuant to Section 12 of the Clayton Act (15 U.S.C.
26   § 22), and 28 U.S.C. §§ 1391 (b), (c), and (d), because a substantial part of the events giving rise
27   to Plaintiff’s claims occurred in this District, a substantial portion of the affected interstate trade
28   and commerce discussed below has been carried out in this District, and the Defendants reside,


     CLASS ACTION COMPLAINT                                                                               3
        Case
           Case
             5:20-cv-04049-EJD
                 5:20-cv-04049 Document
                                Document137-4
                                           FiledFiled
                                                 06/17/20
                                                      09/24/20
                                                            Page
                                                               Page
                                                                 8 of 998of 99



 1   are licensed to do business in, are doing business in, have agents in, and are found in or transact
 2   business in this District.
 3           9.     This Court has in personam jurisdiction over the Defendants because the
 4   Defendants either directly or through the ownership and/or control of their subsidiaries, inter alia:
 5   (a) transacted business in the United States, including in this District; (b) directly or indirectly
 6   sold or marketed substantial quantities of telescopes throughout the United States, including in
 7   this District; (c) had substantial aggregate contacts with the United States as a whole, including in
 8   this District; and (d) were engaged in an illegal conspiracy to fix prices and to monopolize that
 9   was directed at, and had a direct, substantial, reasonably foreseeable and intended effect of causing
10   injury to the property of persons and entities residing in, located in, or doing business throughout
11   the United States, including in this District. The Defendants also conduct business throughout the
12   United States, including in this jurisdiction, and they have purposefully availed themselves of the
13   laws of the United States. Furthermore, Defendants Celestron Acquisition, LLC and Sky-Watcher
14   USA are headquartered in California, and Co-Conspirator Meade Instruments Corp. is
15   headquartered in California.
16           10.    The Defendants engaged in conduct both inside and outside of the United States that
17   caused direct, substantial, and reasonably foreseeable and intended anticompetitive effects on
18   interstate commerce within the United States.
19           11.    The activities of the Defendants and Co-Conspirators directly targeted the United
20   States consumer telescope market and were within the flow of, were intended to, and did have, a
21   substantial effect on interstate commerce of the United States. The Defendants’ products are sold
22   in the flow of United States interstate commerce.
23           12.    Telescopes manufactured abroad by the Defendants and Co-Conspirators and sold
24   in the United States are goods brought into the United States for sale, and therefore constitute
25   import commerce. To the extent any telescopes are purchased in the United States, and such
26   telescopes do not constitute import commerce, the Defendants and Co-Conspirators’ activities
27   with respect thereto, as more fully alleged herein during the Class Period, had, and continue to
28   have, a direct, substantial and reasonably foreseeable effect on United States commerce. The


     CLASS ACTION COMPLAINT                                                                             4
       CaseCase
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                              Document 137-4
                                          Filed
                                              Filed
                                                06/17/20
                                                    09/24/20
                                                           Page
                                                              Page
                                                                9 of10
                                                                     98of 99



 1   anticompetitive conduct, and its effect on United States commerce described herein, caused
 2   antitrust injury to Plaintiffs and members of the Classes in the United States.
 3          13.     By reason of the unlawful activities hereinafter alleged, the Defendants and Co-
 4   Conspirators’ unlawful activities substantially affected commerce throughout the United States,
 5   causing injury to Plaintiffs and members of the Classes. The Defendants and Co-Conspirators
 6   directly and through their agents, engaged in activities affecting all states, to fix, raise, maintain
 7   and/or stabilize prices and allocate the market and customers in the United States for telescopes.
 8   The conspiracy unreasonably restrained trade and adversely affected the market for consumer
 9   telescopes.
10          14.     The Defendants’ conspiracy and wrongdoing described herein adversely affected
11   persons in the United States who purchased telescopes.
12   III.   PARTIES
13                  Plaintiffs
14          15.     Plaintiff Sigurd Murphy is a California resident who
15   purchased at least one telescope indirectly from Defendants or Co-
16   Conspirators during the Class Period. Mr. Murphy is a retired,
17   amateur astronomer and consumer of telescopes and accessories.
18          16.     Plaintiff Keith Uehara is a Hawaii resident who
19   purchased at least one telescope indirectly from Defendants or Co-
20   Conspirators during the Class Period. Mr. Uehara is a professional
21   photographer, amateur astronomer, and consumer of telescopes and
22   accessories.
23                  Defendants
24                  1.     The Synta Defendants
25          17.     Defendant Synta Technology Corporation of Taiwan (“Synta Technology”) is a
26   company headquartered in Taiwan. Together with its subsidiaries and affiliates, it has sold
27   telescopes into the U.S., Canada, and the European Union during the Class Period. Synta
28   Technology has sold telescopes that were shipped into the Northern District of California. Its


     CLASS ACTION COMPLAINT                                                                              5
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                10 of1198of 99



 1   address in Taiwan is No. 89 Lane 4 Chia-An W. Road Lung-Tan Taoyuan Taiwan R.O.C. Synta
 2   Technology is a member of Defendants’ anticompetitive conspiracy.
 3          18.    Defendant SW Technology Corporation (“SW Technology”) a Delaware
 4   corporation with its principal place of business at 2835 Columbia Street Torrance, California
 5   90503. SW Technology is a subsidiary and wholly owned and/or controlled by its parent,
 6   Defendant Synta Technology Corporation of Taiwan. SW Technology manufactured, marketed,
 7   and/or sold telescopes that were sold and purchased throughout the United States, including in the
 8   Northern District of California, during the Class Period. On information and belief, at all times
 9   during the Class Period, Dar Tson Shen (see infra) established SW Technology in 2005 to acquire
10   Defendant Celestron as a wholly owned subsidiary and continues to operate SW Technology as a
11   holding company.
12          19.    Defendant Suzhou Synta Optical Technology Co., Ltd. (“Suzhou Synta”) is a
13   telescope manufacturing company located in Suzhou, China. Suzhou Synta is owned and/or
14   controlled by David Shen and his family, and has manufactured telescopes that were sold into the
15   Northern District of California during the Class Period. Suzhou Synta’s principal place of business
16   at No. 65, Yushan Road, New District, 215011, Jiangsu, China. Suzhou Synta is the primary
17   manufacturing subsidiary of Synta Technology. Synta Canada (see supra) owns 20 percent of
18   Suzhou Synta. During the Class Period, Suzhou Synta—directly and/or through its subsidiaries,
19   which it wholly owned and/or controlled—manufactured, marketed, and/or sold telescopes that
20   were sold and purchased throughout the United States, including in this District.
21          20.    Defendant Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong
22   Synta”) is a telescope manufacturing company located in Nantong, China. Nantong Synta is
23   owned and/or controlled by David Shen, and has manufactured telescopes that were sold into the
24   Northern District of California during the Class Period, including to Defendant Celestron. Its
25   principal place of business at No. 399 West Zhongshan Rd, Rugao City Jiangsu, China.
26          21.    Defendant Celestron Acquisition, LLC (“Celestron”) is a Delaware corporation
27   with its principal place of business at 2835 Columbia Street Torrance, California 90503. Celestron
28   is a subsidiary and wholly owned and/or controlled by its parent, Defendant SW Technology


     CLASS ACTION COMPLAINT                                                                           6
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                11 of1298of 99



 1   Corporation, and an affiliate of Defendant Synta Technology Corporation of Taiwan (see infra).
 2   Celestron manufactured, marketed, and/or sold telescopes that were sold and purchased
 3   throughout the United States, including in the Northern District of California, during the Class
 4   Period. Celestron is the largest importer and distributor of telescopes in the United States.
 5          22.    Defendant Synta Canada International Enterprises Ltd. (“Synta Canada”) is a
 6   Canadian corporation with its principal place of business at 4035 Williams Road, Richmond, BC
 7   V7E 1J7, Canada. On information and belief, Synta Canada owns 20 percent of Suzhou Synta
 8   Optical Technology Co. (see infra). Synta Canada manufactured, marketed, and/or sold telescopes
 9   that were sold and purchased throughout the United States, including in the Northern District of
10   California, during the Class Period.
11          23.    Defendant Olivon Manufacturing Co. Ltd. (“Olivon Canada”) is a Canadian
12   corporation with its principal place of business at 11880 Hammersmith Way, Richmond, BC V7A
13   5C8, Canada. On information and belief, Olivon Canada manufactured, marketed, and/or sold
14   telescopes that were sold and purchased throughout the United States, including in the Northern
15   District of California, during the Class Period.
16          24.    Defendant Olivon USA, LLC (“Olivon USA”) is a Nevada corporation with its
17   principal place of business at 701 S Carson Street, Suite 200 200, Carson City, Nevada 89701. On
18   information and belief, Olivon USA manufactured, marketed, and/or sold telescopes that were
19   sold and purchased throughout the United States, including in the Northern District of California,
20   during the Class Period.
21          25.    Defendant Sky-Watcher Canada is a Canadian corporation with its principal place
22   of business at 11880 Hammersmith Way, Richmond, BC V7A 5C8, Canada. Defendant Synta
23   Technology Corporation of Taiwan established Sky-Watcher Canada in 1999 to sell telescopes
24   manufactured by Defendant Suzhou Synta Optical Technology Co. On information and belief,
25   Sky-Watcher Canada manufactured, marketed, and/or sold telescopes that were sold and
26   purchased throughout the United States, including in the Northern District of California, during
27   the Class Period.
28          26.    Defendant Sky-Watcher USA is an American corporation with its principal place


     CLASS ACTION COMPLAINT                                                                          7
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                12 of1398of 99



 1   of business at 475 Alaska Avenue, Torrance, California 90503. Defendant Synta Technology
 2   Corporation of Taiwan established Sky-Watcher USA in the late 2000s to sell telescopes
 3   manufactured by Defendant Suzhou Synta Optical Technology Co. On information and belief,
 4   Sky-Watcher USA manufactured, marketed, and/or sold telescopes that were sold and purchased
 5   throughout the United States, including in the Northern District of California, during the Class
 6   Period.
 7                   2.    The Sunny Defendant
 8             27.   Defendant Ningbo Sunny Electronic Co. Ltd. (“Ningbo Sunny”) is a Chinese
 9   corporation organized and existing under the laws of China with its principal place of business at
10   199 An Shan Lu, Yuyao, Ningbo, Zhejiang, China. During the Class Period, Ningbo Sunny—
11   directly and/or through its subsidiaries, which it wholly owned and/or controlled, and through
12   Defendant Celestron (see supra) and other distributors—manufactured, marketed, and/or sold
13   telescopes that were sold and purchased throughout the United States, including in this District.
14                   Agents and Co-Conspirators
15                   1.    The Synta Co-Conspirators
16             28.   Co-Conspirator Good Advance Industries Ltd. (“Good Advance”) is a
17   Taiwanese corporation with its principal place of business at No. 89 Lane 4 Chia-An W. Road
18   Lung-Tan Taoyuan Taiwan R.O.C. On information and belief, Good Advance manufactured,
19   marketed, and/or sold telescopes that were sold and purchased throughout the United States,
20   including in this District, during the Class Period.
21             29.   Co-Conspirator Dar Tson (“David”) Shen is the founder, owner, and chairman
22   of the Synta Defendants and Synta Co-Conspirators. These companies are affiliates of each other.
23   Some of them are shell companies and others are holding companies. On information and belief,
24   Mr. Shen and his family, including Jean Shen and Sylvia Shen, controlled the aforementioned 11
25   entities during the Class Period. Mr. Shen regularly comes to this District to meet with U.S.
26   distributors of Synta products. Even though Mr. Shen founded and oversees Synta, he was
27   concurrently an officer of Ningbo Sunny from 2001 to 2005—a direct, horizontal competitor. In
28   fact, he held a 26 percent ownership stake in Ningbo Sunny until 2005 when Synta acquired


     CLASS ACTION COMPLAINT                                                                          8
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                13 of1498of 99



 1   Celestron. At that time, he transferred his shares to his sister, Dong Yun Zue, who continues to
 2   hold those shares.
 3            30.   Co-Conspirator Jean Shen participated in the conspiracy alleged herein, including
 4   by representing to telescope distributors that Synta’s competitor, Co-Conspirator Ningbo Sunny,
 5   was one of “my family’s companies[.]” She is the sister of Mr. Shen, who exercises control over
 6   Defendants Olivon Manufacturing and Olivon USA through Ms. Jean Shen.
 7            31.   Co-Conspirator Sylvia Shen is a member of Defendant Celestron’s executive
 8   committee and Defendant SW Technology’s CEO, CFO, and Secretary. She participated in the
 9   conspiracy alleged herein. She is the sister of Mr. Shen, who exercise control over Defendant
10   Celestron and other Synta affiliates through Ms. Sylvia Shen.
11            32.   Co-Conspirator Corey Lee is Defendant Celestron’s CEO and resides in
12   California. Mr. Lee participated in the conspiracy alleged herein.
13            33.   Co-Conspirator Laurence Huen is Defendant Celestron’s board member and Mr.
14   Shen’s close advisor and confidante. Mr. Huen participated in the conspiracy alleged herein. Mr.
15   Huen also assisted Defendant Lupica and acted as a conduit of information between horizontal
16   competitors Synta and Sunny.
17            34.   Co-Conspirator Joseph Lupica is Celestron’s former CEO who—through the
18   collusive arrangements of the Defendants and Co-Conspirators—became the CEO of Meade,
19   Celestron’s main, direct horizontal competitor. Lupica resides in Palm Springs, California. Mr.
20   Lupica participated in the conspiracy alleged herein. He began replacing Meade’s management
21   with officers from Celestron, including Celestron’s Vice President of Sales, Victor Aniceto, who
22   was hired as the Vice President of Sales for Meade. Later, when Defendant Lupica retired, Mr.
23   Aniceto was promoted to President of Meade. Mr. Lupica has admitted that Ningbo Sunny could
24   not have acquired Meade but for the collusive assistance it received from its horizontal competitor
25   Synta.
26            35.   Co-Conspirator Dave Anderson is also Celestron’s former CEO. Mr. Anderson
27   participated in the conspiracy alleged herein.
28


     CLASS ACTION COMPLAINT                                                                           9
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                14 of1598of 99



 1                 2.     The Sunny Co-Conspirators
 2          36.    Co-Conspirator Sunny Optical Technology Co., Ltd. (“Sunny Optical”) is a

 3   Chinese corporation organized and existing under the laws of China with its principal place of

 4   business at 27-29 Shunke Road, Yuyao, Zhejiang, China. Sunny Optical is an affiliate of Ningbo

 5   Sunny. Sunny Optical manufactured, marketed, and/or sold telescopes that were sold and

 6   purchased throughout the United States, including in this District, during the Class Period. On

 7   information and belief, at all times during the Class Period, Sunny Optical’s activities in the

 8   United States were under the control and direction of Ningbo Sunny.

 9          37.    Co-Conspirator Meade Instruments Corp. (“Meade”) is a Delaware corporation

10   with its principal place of business at 27 Hubble, Irvine, California 92618. Meade is a subsidiary

11   and wholly owned and/or controlled by its parent, Ningbo Sunny. Meade manufactured, marketed,

12   and/or sold telescopes that were sold and purchased throughout the United States, including in

13   this District, during the Class Period. On information and belief, at all times during the Class

14   Period, Meade’s activities in the United States were under the control and direction of its Ningbo

15   Sunny. The only reason Meade Instruments Corp. was not named as a Defendant herein is that it

16   has filed for bankruptcy and doing so would violate the bankruptcy stay (see Case No. 8:19-bk-

17   14714-CB (C.D. Cal.)).

18          38.    Co-Conspirator Sunny Optics Inc. (“Sunny Optics”) is a Delaware corporation

19   formed for the purpose of merging with Meade. Upon information and belief, Sunny Optics is a

20   subsidiary of Ningbo Sunny.

21          39.    Co-Conspirator Wenjun (“Peter”) Ni is the founder, owner, and CEO of Ningbo

22   Sunny and Meade and, on information and belief, controlled the aforementioned three entities

23   during the Class Period.

24          40.    Co-Conspirator Wang Wenjian is the director and controlling shareholder of

25   Sunny Optical and the uncle of Mr. Ni.

26          41.    As indicated above, the Defendants and Co-Conspirators shared certain executives

27   that facilitated the conspiracy. For example, although Mr. Shen founded Synta Technology in

28   1980, he also served as an officer and vice chairman of its direct competitor, Ningbo Sunny, from


     CLASS ACTION COMPLAINT                                                                        10
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                15 of1698of 99



 1   November 2001 to July 2005. Mr. Shen also owned 26 percent of Ningbo Sunny until 2005, at
 2   which time he transferred his shares to his sister-in-law, Dong Yun Xue, who continues to hold
 3   that interest. As another example, Joe Lupica was the former CEO of both Celestron and Meade,
 4   and his transition from CEO at Celestron to CEO at Meade is part of the conspiracy alleged herein.
 5           42.   Defendants acted as the principals of or agents for the unnamed co-conspirators with
 6   respect to the acts, violations, and common course of conduct alleged herein.
 7           43.   Various persons, partnerships, sole proprietors, firms, corporations and individuals
 8   not named as defendants in this lawsuit, and individuals, the identities of which are presently
 9   unknown, have participated as co-conspirators with Defendants in the offenses alleged in this
10   Complaint, and have performed acts and made statements in furtherance of the conspiracy or in
11   furtherance of the anticompetitive conduct.
12           44.   Whenever in this Complaint reference is made to any act, deed or transaction of any
13   corporation or limited liability entity, the allegation means that the corporation or limited liability
14   entity engaged in the act, deed or transaction by or through its officers, directors, agents,
15   employees or representatives while they were actively engaged in the management, direction,
16   control or transaction of the corporation’s or limited liability entity’s business or affairs.
17                 3.      Defendants’ Corporate Families Acted as Single Enterprises, and
                           Defendant Parent Companies Exercised Substantial Control over
18                         Their U.S. Affiliates
19           45.   When Defendants reached agreement on fixing the prices and allocating the market
20   of telescopes—whether as a result of formal or informal meetings or discussions arranged to
21   implement or enforce cartel purposes and agreements—each of the Defendants and Co-
22   Conspirators meant for their collusive agreements to impact the pricing for all telescopes subject
23   to the cartel’s anticompetitive efforts regardless of where they were sold.
24           46.   As part of a single, integrated global enterprise, Defendants and Co-Conspirators
25   manufacture, market, and/or sell telescopes. They sell their telescopes around the world, including
26   in the United States. Accordingly, to achieve the cartel’s anticompetitive aims, Defendants and
27   Co-Conspirators effectuated the cartel by establishing pricing and allocating the market in which
28   they compete.


     CLASS ACTION COMPLAINT                                                                             11
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                16 of1798of 99



 1          47.    Foreign-based Defendants and Co-Conspirators established United States (and
 2   North American) subsidiaries not only to market and sell their telescopes in the United States but
 3   also to effectuate and achieve the cartel’s aims and purposes. Without doing so, these corporate
 4   entities would have had to perform such functions themselves. These corporate entities chose not
 5   to do so and instead established corporate subsidiaries and affiliates that perform functions at the
 6   direction of and are controlled by their officers in China.
 7          48.    These United States (and other North American) subsidiaries have no authority to
 8   set prices below the prices for telescopes agreed to among the cartel’s members. For these
 9   subsidiaries, pricing authority largely was held by their Chinese corporate parent or affiliate.
10          49.    Because their foreign-based corporate parent or affiliate had significant control over
11   all aspects of their business (e.g., type of telescopes, prices, supply, business strategy, customer
12   development and relations, sales, personnel decisions), the United States (and other North
13   American) subsidiaries operated as little more than distribution and sales offices for their foreign-
14   based corporate parent or affiliate. Indeed, the foreign-based corporate parent or affiliate named
15   their own family members employees and officers of their United States’ subsidiaries. As a result,
16   the United States (and other North American subsidiaries) were—as intended—able to advance
17   the cartel aims in the United States.
18                 4.      Defendants’ High-Level Employees Organized the Conspiracy and
                           Their Subordinate Employees—Including Those of Their United
19                         States’ Subsidiaries—Executed the Conspiracy
20          50.    The Defendants and Co-Conspirators organized the telescope conspiracy at a high-
21   level within their respective corporate families. Both executives and subordinate employees
22   carried out the conspiracy. Additionally, given the nature of the industry, the subsidiaries and
23   affiliates implemented the conspiratorial agreements within their respective corporate families.
24          51.    Each of the corporate families alleged herein (i.e., Synta and Sunny) operate not as
25   separate corporate entities but as a single enterprise. Each corporate family holds itself out to the
26   public as a single, integrated enterprise. Each of the parent and/or foreign entities named in this
27   case operate a hierarchical corporate structure wherein they treat subsidiaries not as separate
28   corporate entities under their own control but as mere divisions of the corporate parent.


     CLASS ACTION COMPLAINT                                                                             12
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                17 of1898of 99



 1          52.    Each corporate parent alleged herein also coordinates and manages the finances and
 2   meetings between officers from each of the different subsidiaries to facilitate an integrated
 3   enterprise to link the various supply chains to the corporate families’ clients. The parent
 4   defendants dominate and control the finances, policies, and business practices of their various
 5   subsidiaries, including the United States subsidiaries.
 6          53.    In light of the fact that the U.S. subsidiaries named in this Complaint were treated
 7   as mere distribution and sales offices of the Chinese parent or foreign affiliate, they were generally
 8   kept informed about the competitor meetings and discussions occurring abroad and were not
 9   permitted to undercut the pricing and market allocation agreements reached during those meetings
10   and discussions.
11          54.    By virtue of their integrated enterprises, and by virtue of the other allegations in this
12   complaint, each Defendant and Co-Conspirator entered into the conspiracy alleged herein on
13   behalf of, and reported these meetings and discussions to, their respective corporate family and
14   United States subsidiaries. In fact, Chinese-based parents and affiliates often provided pricing
15   instructions to their United States subsidiaries, which acted as their distribution and sales arms in
16   the United States.
17                 5.      The Defendants and Co-Conspirators Who Engaged in Collusive
                           Conduct Participated in Discussions on Behalf of Entire Corporate
18                         Families and Failed to Distinguish Between Corporate Entities in the
                           Same Corporate Family
19
            55.    In meetings and discussions between the Defendants and Co-Conspirators in
20
     furtherance of the telescope conspiracy (see infra), Plaintiffs allege generally which corporate
21
     family was represented in a particular meeting or communications. This is because the individual
22
     participants in the conspiratorial meetings and discussions did not distinguish between entities
23
     within a particular corporate family, referring to themselves or others, for example, merely as
24
     “Synta,” “Celestron,” “Sunny,” or “Meade.” Indeed, the officers from Defendants appear to have
25
     attended the conspiratorial meetings on behalf of their entire corporate families, including their
26
     respective United States’ subsidiaries. Further, because of their generic uses of the Defendants
27
     and Co-Conspirators’ names, individual participants in the conspiratorial meetings and
28


     CLASS ACTION COMPLAINT                                                                             13
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                18 of1998of 99



 1   discussions did not always know the specific corporate affiliation of their counterparts nor did
 2   they distinguish between entities within the respective corporate families. Participants in the
 3   conspiratorial meetings entered into agreements on behalf of, and reported these meetings and
 4   discussions to their respective corporate families and United States affiliates. As a result, the entire
 5   corporate family was represented in meetings and discussions by their agents and were parties to
 6   the agreements reached in those meetings.
 7             56.   For example, in an email from Peter Ni to Celestron’s former CEO Dave Anderson
 8   and Celestron’s Board members Laurence Huen, Mr. Chen and Sylvia Shen, Mr. Ni wrote “But
 9   the premise of this case is CELESTRON/SYNTA should be provided the financial support to
10   SUNNY” and “[a]t present, Meade has already started to borrow money from East West Bank by
11   offering guarantees from sunny.” See infra at section IV.H., ¶ 91.
12             57.   Similarly, Meade’s then Vice-President of Sales Victor Aniceto wrote to then-
13   Meade CEO Defendant Lupica, “Mr. Ni. . . . doesn’t want to disrupt Synta business. However,
14   this promo will not be disruptive to Celestron business.” See infra at section IV.H., ¶ 99.
15             58.   Additionally, former CEO of Celestron and Meade, Joe Lupica, wrote in an email
16   to Sunny Optics and Meade, “On the other hand if we take advantage of the strong relationships
17   among Sunny, Synta, Celestron and Meade (under Peter’s ownership) we can quickly turn the
18   company around and the four companies can dominate the telescope industry” (emphasis
19   added).
20             59.   Further revealing the interrelatedness of the Sunny corporate family is the manner
21   in which invoices were paid. For example, Sunny Optical’s financial statements reflect Meade
22   paying invoices issued by Sheppard, Mullin, Richter, & Hampton, LLP, the law firm which
23   represented Sunny in the acquisition of Meade.
24             60.   Further, the Defendants and Co-Conspirators knew the individuals at the
25   conspiratorial meetings represented their entire respective corporate family; otherwise, the
26   Defendants and Co-Conspirators would not have entered into the illegal agreements if affiliate
27   companies could simply undercut the agreements reached.
28


     CLASS ACTION COMPLAINT                                                                              14
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                19 of2098of 99



 1                 6.       The Nature of the Telescope Industry Required Foreign Companies
                            Named As Defendants and Co-Conspirators Herein to Use Their
 2                          United States Subsidiaries and Affiliates As Distribution and Sales
                            Arms
 3
            61.    The Defendants and Co-conspirators’ United States subsidiaries are wholly-owned
 4
     and/or controlled by their foreign parents or affiliates. As part of each Defendant’s global
 5
     enterprise, its United States subsidiary or affiliate assists the foreign parent or affiliate with the
 6
     distribution and/or sale of telescopes to consumers in the United States. In most cases, the United
 7
     States subsidiaries carry out the distribution and/or sales of telescopes to customers in the United
 8
     States after obtaining products manufactured at the foreign parent or affiliate’s factories located
 9
     abroad. Generally, United States’ subsidiaries facilitate direct purchaser orders for telescopes with
10
     parents or affiliates overseas. That is, the foreign parent or affiliate manufactures telescopes
11
     abroad and sends the telescopes directly to the United States, often through its United States (or
12
     other North American) subsidiaries or affiliates. Indeed, the foreign parents and affiliates make
13
     millions—if not, billions—of dollars of “sales” annually to their United States’ (and other North
14
     American) subsidiaries and affiliates as part of their global business.
15
            62.    In sum, the foreign-based Defendants and Co-Conspirators sell directly to the
16
     United States and operates their telescope business as a single global enterprise with their
17
     subsidiaries and affiliates in the United States and North America generally.
18
     IV.   FACTUAL ALLEGATIONS
19
                   Consumer Telescopes
20
21

22

23

24

25

26
27

28                      Source: https://particle.scitech.org.au/space/best-telescope-buy/



     CLASS ACTION COMPLAINT                                                                            15
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                20 of2198of 99



 1          63.    Humans have looked up at the heavens and wondered what is out there for millennia.
 2   Thousands of amateur astronomers grab their telescope and aim it towards the open sky each day.
 3   There is never a shortage of interesting sights in the vast universe. For example, despite the fact
 4   that it is only a mere blip on the cosmic scale, the Milky Way galaxy contains over 100 billion
 5   stars, and one can uncover the tiny details and see what the naked eye cannot with the help of a
 6   telescope.
 7          64.    A telescope is an optical instrument that magnifies and enhances the view of
 8   faraway objects. Most telescopes available for purchase to consumers fall into one of two main
 9   categories, refractor or reflector, though a combination of the two, Schmidt-Cassegrain telescopes,
10   are also available.
11          65.    A refractor telescope contains convex (bending outwards) lenses to collect, focus,
12   and magnify light. Rays of light travel through the objective (main) lens where they are focused
13   at the focal length of the eyepiece.
14          66.    In contrast, a reflector telescope, contains concave (bending inwards like a cave)
15   mirrors. Light travels down the tube where it is reflected (hence the name reflector) up to a
16   secondary mirror near the top of the tube, which directs the light into the eyepiece. This exact
17   system is known as a Newtonian reflector. There are quite a few variations on this, including the
18   Georgian and Cassegrain reflectors.
19          67.    The Schmidt-Cassegrain telescope has gained immense popularity over the last 30
20   years. This type of telescope uses both lenses and mirrors in a compound system.
21                 The Consumer Telescope Markets
22          68.    The global market for consumer telescopes is $250 million to $500 million annually.
23   Consumer telescopes do not include advanced telescopes that are found at observatories and
24   universities. The United States is the largest or one of the largest markets for consumer telescopes.
25   Within the consumer telescope market, there are two relevant markets.
26                 1.      The Manufacturing Market
27          69.    The first is for manufacturing consumer telescopes and telescope accessories for
28   import into the United States. The geographic scope of this market is global. Sunny and Synta


     CLASS ACTION COMPLAINT                                                                           16
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                21 of2298of 99



 1   together have 80 percent of that market.
 2             70.   Although Sunny and Synta are each capable of manufacturing all types of consumer
 3   telescopes, Sunny and Synta have an illegal agreement or understanding that Synta manufactures
 4   higher-end products, while Sunny manufactures lower-end products. Pursuant to that unlawful
 5   agreement or understanding, Synta will not manufacture or respond to a request for quotation
 6   (“RFQ”) for products offered by Sunny, and vice versa. As a result of their understanding, Sunny
 7   and Synta can and do charge supracompetitive prices, restrict supply, and engage in other
 8   anticompetitive conduct that artificially increases the prices of the telescopes purchased by
 9   American consumers from the Defendants and their subsidiaries.
10                   2.     The Distribution Market
11             71.   The second relevant market is a distribution market downstream from the
12   aforementioned manufacturing market. The geographic scope of this market is the United States.
13   Sunny and Synta collectively dominate the consumer telescope market in the United States by
14   manufacturing, marketing, and/or selling over 80 percent of consumer telescopes in the United
15   States.
16             72.   In 2005, Synta acquired Celestron as a wholly-owned subsidiary. Celestron became
17   the dominant telescope distributor in the United States though the Defendants and Co-
18   Conspirators’ efforts. Subsequently, Sunny acquired Meade with Synta’s help and assistance.
19   Synta and Sunny manufacture, market, and/or sell their telescopes to distributors, including their
20   respective wholly owned subsidiaries Celestron and Meade, which then sell the telescopes online,
21   in stores, and through dealers to astronomy enthusiasts in the United States. Celestron and Meade
22   collectively account for the vast majority of consumer telescopes sold in the United States.
23                   The Defendants Are Liable for the Anticompetitive Conduct Alleged Herein
24             73.   The jury in the Orion Litigation reached various findings of antitrust liability by
25   defendants. As mentioned, supra, Orion won a $16.8 million jury verdict against Ningbo Sunny
26   and its subsidiaries, which was statutorily trebled under 15 U.S.C. § 15(a) to $50.4 million.
27   Orion’s claims withstood motions to dismiss and summary judgment before proceeding to trial in
28   November 2019.


     CLASS ACTION COMPLAINT                                                                          17
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                22 of2398of 99



 1         74.   In the Orion Litigation, the jury unanimously found, inter alia:
 2               a.     The defendants agreed with their competitors to fix the price and credit terms
 3                      for telescopes and accessories in violation of Section 1 of the Sherman Act;
 4               b.     The defendants agreed with a third party, other than a competitor, to fix the
 5                      price or credit terms for telescopes and accessories in a manner that
 6                      unreasonably restrained trade, such that the anticompetitive effects
 7                      outweighed any procompetitive effects, in violation of Section 1 of the
 8                      Sherman Act;
 9               c.     The defendants agreed with a competitor or potential competitor either (a)
10                      not to compete with each other in the manufacture or sale of telescopes and
11                      accessories, or (b) to divide customers or potential customers between them,
12                      in violation of Section 1 of the Sherman Act;
13               d.     The defendants agreed with a third party, other than a competitor or potential
14                      competitor, either (a) not to complete with each other in the manufacture or
15                      sale of telescopes and accessories, or (b) to divide customers or potential
16                      customers between them in a manner that unreasonably restrained trade,
17                      such that the anticompetitive effects outweighed any procompetitive effects,
18                      in violation of Section 1 of the Sherman Act;
19               e.     The defendants engaged in anticompetitive conduct in violation of Section
20                      2 of the Sherman Act;
21               f.     The defendants had a specific intent to achieve monopoly power in the
22                      telescope manufacturing market in violation of Section 2 of the Sherman
23                      Act;
24               g.     There is or was a dangerous probability that the defendants could achieve
25                      monopoly power in violation of Section 2 of the Sherman Act;
26               h.     The defendants knowingly entered into an agreement with another person or
27                      entity to obtain or maintain monopoly power in the telescope manufacturing
28                      market in violation of Section 2 of the Sherman Act;


     CLASS ACTION COMPLAINT                                                                       18
         Case
            Case
              5:20-cv-04049-EJD
                  5:20-cv-04049 Document
                                 Document137-4
                                            FiledFiled
                                                  06/17/20
                                                       09/24/20
                                                             Page
                                                                Page
                                                                  23 of2498of 99



 1                  i.      The defendants specifically intended that one of the parties to the agreement
 2                          would obtain or maintain monopoly power in the telescope manufacturing
 3                          market in violation of Section 2 of the Sherman Act;
 4                  j.      The defendants committed an overt act in furtherance of the conspiracy in
 5                          violation of Section 2 of the Sherman Act; and
 6                  k.      Co-Conspirators Ningbo Sunny and Sunny Optical’s acquisition of Co-
 7                          Conspirator Meade created a reasonable likelihood of substantially
 8                          lessening competition or creating a monopoly in the telescope
 9                          manufacturing market in violation of Section 7 of the Clayton Act.
10   See Verdict Form, Orion Litigation (Nov. 26, 2019), ECF No. 501.
11           75.    The defendants’ antitrust liability has therefore unquestionably been proven by a
12   preponderance of the evidence. The jury verdict against the defendants in the previous action is
13   as valid as a guilty plea.
14                  The Federal Trade Commission’s Actions in the Consumer Telescope Market
15           76.    Antitrust concerns in the consumer telescope market are not new; indeed, they arose
16   in 2005, when Synta acquired Celestron, the largest distributor of telescopes in the United States
17   at the time and a rival of Meade, another consumer telescope distributor. In May 2002, Meade
18   had itself attempted to acquire Celestron. The parties abandoned the deal, however, after the
19   Federal Trade Commission (“FTC”) authorized staff to seek a temporary restraining order and a
20   preliminary injunction in federal district court to stop any attempt by Meade, the leading
21   manufacturer of performance telescopes and Schmidt-Cassegrain telescopes in the United States,
22   to purchase all, or certain assets, of Tasco Holdings, Inc.’s Celestron International, the number
23   two performance telescope provider in the United States and the only other supplier of Schmidt-
24   Cassegrain telescopes. According to the FTC’s complaint, Meade’s acquisition of Celestron assets
25   would adversely impact the performance telescope market by eliminating substantial actual
26   competition between the two companies and by creating a monopoly in the market for telescopes.1
27
     1
      “FTC Authorizes Injunction to Pre-empt Meade Instruments' Purchase of All, or Certain Assets,
28   of Tasco Holdings, Inc.’s Celestron International,” Fed. Trade Comm’n (May 29, 2002), available


     CLASS ACTION COMPLAINT                                                                          19
         Case
            Case
              5:20-cv-04049-EJD
                  5:20-cv-04049 Document
                                 Document137-4
                                            FiledFiled
                                                  06/17/20
                                                       09/24/20
                                                             Page
                                                                Page
                                                                  24 of2598of 99



 1            77.   Similarly, in 1991, the FTC gave final approval to a consent agreement settling
 2   charges that a proposed joint venture between Meade and Celestron would have created a virtual
 3   monopoly in the manufacture and sale of certain telescopes. The agreement placed a 10-year
 4   requirement on Harbour Group Investments, L.P. and Diethelm Holding Ltd. (the former parents
 5   of Meade and Celestron, respectively) to obtain FTC approval before acquiring any company that
 6   manufactures or sells certain telescopes in the United States. This consent agreement followed a
 7   decision by the U.S. District Court for the District of Columbia granting the FTC’s motion for a
 8   preliminary injunction barring the acquisition of any assets or other interest in Celestron
 9   International by Harbour Group Meade’s parent) and further barring Diethelm (Celestron’s
10   parent) from acquiring any assets or other interest in Meade.2
11                  The Defendants and Co-Conspirators Monopolized Different Products in the
                    Consumer Telescope Market
12
              78.   Through their unlawful agreements with horizontal competitors, Synta and Sunny
13
     effectively divided the consumer telescope market. As alleged above, Synta and Sunny agreed
14
     that Synta would manufacture higher-end products and Sunny would manufacture lower-end
15
     products. They also agreed that Synta would not manufacturer or respond to an RFQ for products
16
     manufactured by Sunny and vice versa. Both adhered to their agreements. As a result of their
17
     respective market shares, agreements not to compete, and significant barriers to entry (see infra),
18
     Synta and Sunny both have, and have maintained, an effective monopoly over the respective
19
     products that each sell. Sunny and Synta therefore can and do limit supply, charge
20
     supracompetitive prices, and engage in other anticompetitive conduct that artificially increases
21
     the prices of the telescopes that they respectively manufacture, market, and/or sell.
22
                    The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of
23                  Meade
24            79.    Meade was the leading American telescope manufacturer and supplier for many
25   years. It owned critical patents, had a manufacturing facility in Mexico, and manufactured high-
26
     at https://www.ftc.gov/news-events/press-releases/2002/05/ftc-authorizes-injunction-pre-empt-
27   meade-instruments-purchase-all
     2
28       FTC v. Harbour Group Investments, 1990 US Dist. LEXIS 15542 (D.D.C. 1990)


     CLASS ACTION COMPLAINT                                                                         20
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                25 of2698of 99



 1   and low-end telescopes. One of the patents was for GoTo technology, a highly valued type of
 2   telescope mount and related software that can automatically point a telescope at astronomical
 3   objects that the user selects. GoTo technology was also the subject of extensive litigation between
 4   Meade and Celestron.
 5          80.      When Meade was offered for sale in 2013, Jinghua Optical Co. Ltd. (“Jinghua”),
 6   a small telescope manufacturer and competitor of Sunny and Synta, made a bid to purchase it. If
 7   Jinghua had been able to purchase Meade, it would have gained critical knowledge about the
 8   manufacture of high-end telescopes and accessories as well as Meade’s patent portfolio,
 9   permitting it to better compete with Sunny and Synta in both the manufacturing and distribution
10   markets.
11          81.      Sunny and Synta colluded to prevent Jinghua’s acquisition of Meade, which
12   would have diversified manufacturing, preserved an independent distributor, and increased
13   competition in the telescope industry. Sunny and Synta were motivated to scupper the Jinghua
14   deal and to conspire because the FTC had blocked Meade and Celestron’s merger in 1991 and
15   2002. Additionally, Synta could not acquire Meade due to its ownership of Celestron. As a result,
16   Sunny’s Mr. Ni and Synta’s Mr. Chen agreed that if Sunny moved to acquire Meade, Celestron
17   and Synta would provide financial and other assistance to complete the acquisition. This is not
18   the kind of arrangement into which true competitors enter.
19          82.    Synta/Celestron made substantial payments and loans to Ningbo Sunny to facilitate
20   the Meade acquisition. These payments were documented, for example, in an accounting provided
21   by Celestron’s CFO, Paul Roth. As part of this unlawful agreement, Celestron took equity in
22   Meade, which is memorialized in shadow books kept by Defendants and Co-Conspirators.
23          83.    On information and belief, in exchange for this support, Sunny concealed Synta’s
24   and Celestron’s involvement or assistance in its acquisition of Meade from the FTC; Sunny
25   offered Celestron equity in Meade; Sunny provided Celestron and Synta with access to Meade’s
26   intellectual property rights, thereby ensuring that Celestron no longer needed to compete with
27   Meade (previously an independent company); and Sunny shared its customers’ data—including
28   pricing data—with Celestron and Synta, thus enabling them to coordinate their prices and


     CLASS ACTION COMPLAINT                                                                         21
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                26 of2798of 99



 1   strategies. This cooperation reinforced Synta and Sunny’s respective monopoly in the United
 2   States for their products.
 3             84.   Synta and Sunny’s combination and conspiracy eliminated a competitor (Meade),
 4   increased market concentration, and solidified their monopoly power. Specifically, the effect of
 5   Sunny’s acquisition of Meade lessened competition, raised the already-high barriers to entry (see
 6   infra), and tended to create monopolies for Synta and Sunny’s in the United States.
 7             85.   After the Meade acquisition, Co-Conspirators Shen and Huen continued to provide
 8   advice and assistance to horizontal competitors Ningbo Sunny and Meade, met with Mr. Ni about
 9   these issues, and toured Meade’s facilities. Mr. Huen also instructed Ningbo Sunny to remove
10   Meade’s CEO and to replace him with Celestron’s former CEO, Mr. Lupica.
11                   The Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                     Acquisition of the Hayneedle Assets
12
               86.   Synta and Sunny colluded to prevent Orion from acquiring various valuable assets.
13
     In 2014, Orion attempted to acquire certain assets, including web domains like telescopes.com,
14
     from online retailer, Hayneedle (“Hayneedle Assets”). The Defendants and Co-Conspirators used
15
     their market power to fix credit terms to prevent Orion from acquiring the Hayneedle Assets.
16
     Specifically, they cut off Orion’s credit when they learned that Orion sought to acquire these
17
     assets.
18
               87.   On May 12, 2014, Orion sent a letter of intent to Hayneedle indicating that Orion
19
     sought to purchase the Hayneedle Assets. On June 14, 2014, Synta sent Orion’s CEO, Peter
20
     Moreo, an email that ended Orion’s credit, stating, “if Orion really buys Hayneedle, this will be
21
     the beginning of hazard, we could not trust Orion’s credit any more.” Synta then forwarded this
22
     email to Sunny and requested that Sunny also withdraw Orion’s line of credit. Sunny then sent
23
     Orion an email nearly identical to Synta’s email. With its supplier credit cut off, Orion could not
24
     move forward with the asset acquisition. Synta and Sunny therefore sabotaged Orion’s purchase
25
     of the Hayneedle Assets that would have allowed it to better compete with them.
26
                     Illustrative Examples of Defendants’ Anticompetitive Conduct and
27                   Conspiracy to Fix Prices
28             88.   In the Orion Litigation, evidence demonstrated that the defendants fixed the prices


     CLASS ACTION COMPLAINT                                                                          22
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                27 of2898of 99



 1   for consumer telescopes, allocated the market thereof, illegally acquired assets, and unlawfully
 2   monopolized, and/or attempted to monopolize, the telescope supply and distribution markets.
 3   They also used cooperation and dominance in the consumer telescope manufacturing market to
 4   facilitate their syndicate of companies’ takeover of the distribution market. The defendants’
 5   anticompetitive conduct includes, without limitation:
 6                 a.        Fixing the prices of consumer telescopes;
 7                 b.        Allocating the market for consumer telescopes;
 8                 c.        Jointing working together, and aiding and abetting Sunny’s acquisition of
 9                           Celestron’s horizontal competitor, Meade;
10                 d.        Exchanging non-public, material information with each other, including
11                           Meade’s intellectual property, business plans, and product pricing strategies;
12                 e.        Exchanging     non-public,   material    information    about   competitors’
13                           businesses, including intellectual property, business plans, and product
14                           pricing strategies; and
15                 f.        Aiding and abetting each other’s consolidation and maintenance of
16                           monopoly power.
17          89.         Through these activities, the Sunny and Synta corporate families illegally
18   combined and conspired with each other instead of competing against one another and enabled
19   Celestron to dominate the consumer telescope distribution market. Celestron has amassed at least
20   70 percent of the consumer telescope market in the United States as a result of the Defendants and
21   Co-Conspirators’ anticompetitive conduct.
22          90.    Illustrative examples of the Defendants and Co-Conspirators’ conspiratorial
23   conduct in the consumer telescope manufacturing and distribution markets include, but are not
24   limited to:
25          91.         Regarding the horizontal competitors’ conspiracy to acquire Meade for Sunny,
26   Sunny’s Mr. Ni confirmed to Celestron’s then-CEO David Anderson and directors, David Shen,
27   Laurence Huen, Jack Chen, and Sylvia Shen, that Sunny would purchase Meade to prevent JOC
28   (Jinghua) from doing so per the parties’ discussion and indicated that Celestron and Synta should


     CLASS ACTION COMPLAINT                                                                            23
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                28 of2998of 99



 1   provide the financial support to Sunny.
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18          92.     In the Orion Litigation, the jury found that Sunny and Synta conspired to acquire

19   Meade. Synta made substantial payments and loans to Sunny to facilitate the Meade acquisition.

20   Celestron took equity in its competitor, Meade, as part of this unlawful arrangement between

21   Sunny and Synta.

22          93.     Additionally, Sheppard, Mullin, Richter, & Hampton, LLP (“Sheppard Mullin”)

23   represented Sunny in the acquisition of Meade. According to the engagement letter, however,

24   Sheppard Mullin was required to take instructions from Synta’s Mr. Shen and his executives,

25   including Celestron’s Joe Lupica and Dave Anderson. Messrs. Lupica and Anderson helped

26   Sheppard Mullin negotiate and structure the transaction and instructed it to keep Messrs. Shen

27   and Ni updated. This is not the kind of arrangement that would occur amongst normal horizontal

28   competitors.


     CLASS ACTION COMPLAINT                                                                       24
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                29 of3098of 99



 1

 2

 3

 4

 5

 6

 7
            94.     Sunny’s Mr. Ni and Synta’s Mr. Shen also agreed that Celestron’s then-CEO, Mr.
 8
     Lupica, would be transferred to Sunny, and after Sunny’s acquisition of Meade, Mr. Lupica would
 9
     become Meade’s CEO. He and others acted as a conduit of information between Sunny and Synta.
10
            95.     When the FTC inquired into whether Synta’s Mr. Shen was involved in any way in
11
     Sunny’s Meade acquisition, Sheppard Mullin partner Robert Magelnicki represented to the FTC
12
     that “except for the limited advice to Peter Ni regarding how to acquire a U.S. company . . . ,
13
     David Shen has no role in the proposed acquisition of Meade” on August 22, 2013. This statement
14
     was false given that Sunny’s Mr. Ni and Synta’s Mr. Shen agreed before this that Mr. Shen and
15
     his companies would provide financial support to Sunny in connection with the Meade
16
     acquisition.
17
            96.     The FTC was also concerned that Synta’s Mr. Shen was previously a Ningbo Sunny
18
     shareholder. To allay the FTC’s concerns, Ningbo Sunny’s Mr. Ni formed Sunny Optics, Inc., the
19
     entity used to acquire Meade and became its sole shareholder. Sheppard Mullin then represented
20
     to the FTC that Ningbo Sunny had nothing to do with the Meade acquisition. Then, after the
21
     acquisition closed, Mr. Ni transferred his interest in Sunny Optics to Ningbo Sunny for a nominal
22
     amount of $1.
23
            97.     After Sunny acquired Meade, Sunny and Synta agreed not to compete with each
24
     other, which was the entire purpose of this charade from the beginning. For example, a December
25
     12, 2013 email thread between the entities reflects a request from Synta’s Mr. Shen to Sunny’s
26
27   Mr. Ni to reach an understanding with Celestron’s then-CEO about not competing against
     Celestron for sales:
28


     CLASS ACTION COMPLAINT                                                                        25
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                30 of3198of 99



 1

 2

 3

 4

 5

 6

 7          98.    In a June 13, 2014 email, Synta’s Mr. Shen informed Sunny’s Mr. Ni and

 8   Celestron’s Mr. Anderson, “The best way in the future is to divide the products and sell them into

 9   different markets to reduce conflicts”:

10

11

12

13

14

15

16

17

18

19

20
21          99.    Defendants and Co-Conspirators’ objective was to ensure that Celestron was able
22   to dominate the consumer telescope market in the United States. To do so, Sunny (and, as a
23   consequence, Meade) agreed not to compete against Celestron. As Meade’s then-Vice President
24   of Sales, Victor Aniceto, explained the strategy to Meade’s then-CEO Mr. Lupica, “Mr. Ni. . . .
25   doesn’t want to disrupt Synta business. However, this promo will not be disruptive to Celestron
26   business.”
27

28


     CLASS ACTION COMPLAINT                                                                        26
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                31 of3298of 99



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17          100. In addition to the foregoing, Celestron’s current CEO, Corey Lee, conspired with
18   Synta and Sunny to steal competitors’ key business information. Sunny sells products to
19   Celestron’s competitors. Sunny provides Celestron with material business information on such
20   customers, including its pricing of products, credit arrangements, and order forecasts. For
21   instance, Sunny’s James Chiu provided detailed data for several recent years of Irion orders to
22   Celestron’s CEO, Mr. Lee:
23

24

25

26
27

28


     CLASS ACTION COMPLAINT                                                                      27
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                32 of3398of 99



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15          101. Sunny and Synta also exchanged and fixed prices. They discussed and agreed on

16   the amount to charge distributors. For example, Sunny’s James Chiu and Synta’s Joyce Huang

17   discussed Sunny’s prices and determined they should be higher. Similarly, Ms. Huang informed

18   Mr. Chiu that Sunny’s “payment terms should be the same with Suzhou [Synta.]”

19          102. In addition to the foregoing, the Defendants and Co-Conspirators’ emails reveal

20   their market allocation agreement. For example, Sunny’s Vice Chairman, Mr. Chiu, wrote to

21   Sylvia Shen to discuss “how to avoid conflict with Celestron products” and state that “[i]f the

22   customer visits our factory and confirms their intention to cooperate with us, we will consider the

23   strategy of separation from Celestron products or adopt different product prices to protect

24   Celestron.”

25          103. Sunny’s Mr. Chiu also explained to Synta’s Sylvia Shen that Sunny “will take

26   prompt action to avoid conflict in the astronomical market,” including “abandoning the small

27   OEM customers so as to protect big customers.”

28          104. In sum, as Synta’s Mr. Shen explained in an email to Sunny: “Director Ni will not


     CLASS ACTION COMPLAINT                                                                         28
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                33 of3498of 99



 1   be a competitor and is trustworthy when it comes to business.”
 2           105. The Defendants and Co-Conspirators coordinated and raised their prices as a result
 3   of their per se illegal agreements and understandings. They sought to avoid competition with each
 4   other’s products and developed strategies to protect each other from further competition. Mr.
 5   Lupica wrote, they did this to collectively “dominate the telescope industry.”
 6           106. As Synta’s Mr. Shen explained to Sunny, “we do not need to wage a price war[.]”
 7                  The Structure and Characteristics of the Consumer Telescope Market
                    Render the Conspiracy More Plausible
 8

 9           107. The consumer telescope manufacturing and distribution markets are conducive to a
10   price-fixing agreement because of their structure and other characteristics, which have made
11   collusion particularly attractive in these markets. Specifically, these markets: (1) have high
12   barriers to entry; (2) are highly concentrated; and (3) have inelastic demand.
13                  1.     The Consumer Telescope Manufacturing and Distribution Markets
                           Have High Barriers to Entry
14

15           108. A collusive arrangement that raises product prices above competitive levels would,
16   under basic economic principles, attract new entrants seeking to benefit from the supra-
17   competitive pricing. Where, however, there are significant barriers to entry, new entrants are less
18   likely to enter the market. Thus, barriers to entry help to facilitate the formation and maintenance
19   of a cartel.
20           109. There are substantial barriers that preclude, reduce, or make more difficult entry
21   into the telescope manufacturing and distribution markets. A new entrant into the business would
22   face costly and lengthy start-up costs, including multi-million-dollar costs associated with
23   manufacturing plants and equipment, energy, transportation, distribution infrastructure, skilled
24   labor, and long-standing customer relationships.
25           110. The high barriers to entry allow the Defendants and Co-Conspirators to control
26   prices and output for several reasons. First, manufacturing telescopes requires high capital
27   investments, and Sunny and Synta are vertically integrated with the largest distributors. There is
28   an insufficient number of independent distributors to render independent manufacturing


     CLASS ACTION COMPLAINT                                                                          29
        Case
           Case
             5:20-cv-04049-EJD
                 5:20-cv-04049 Document
                                Document137-4
                                           FiledFiled
                                                 06/17/20
                                                      09/24/20
                                                            Page
                                                               Page
                                                                 34 of3598of 99



 1   profitable. Second, manufacturing telescopes requires key intellectual property rights, such as
 2   patents on software to automatically detect celestial objects demanded by amateur astronomers.
 3   Meade invented this software and initially owned the patents. The Defendants and Co-
 4   Conspirators colluded, however, so that Sunny could acquire Meade, thereby blocking
 5   independent manufacturers that might have been able to successfully compete with Sunny or
 6   Synta with this game-changing intellectual property.
 7             111. As evidence of the high barriers to entry, no new, significant consumer telescope
 8   manufacturers have entered the market in at least a decade. Furthermore, in light of Sunny’s
 9   acquisition of Meade, which also had manufacturing capabilities, in 2013, the number of suppliers
10   has essentially dwindled to Sunny and Synta.
11             112. Furthermore, Ningbo Sunny’s plan to similarly dismantle Meade’s manufacturing
12   capabilities, and the failure of any replacement suppliers to emerge, demonstrate that the barriers
13   to entry into the supply market, combined with Defendants’ anticompetitive conduct, have
14   effectively foreclosed competition at the supply level.
15                   2.     The Consumer Telescope Manufacturing and Distribution Markets
                            Are Highly Concentrated
16

17             113. A highly concentrated market is more susceptible to collusion and other
18   anticompetitive practices.
19             114. The Defendants and Co-Conspirators dominate both the consumer telescope
20   manufacturing market globally and distribution market in the United States. As mentioned above,
21   the Defendants and Co-Conspirators have 80 percent of the former and over 80 percent of the
22   latter.
23             115. The consumer telescope manufacturing market was not always highly concentrated.
24   Sunny and Synta transformed this market, however, by colluding to prevent competitors from
25   entering the market and thereby making sure they are the only viable sources of consumer
26   telescopes.
27             116. Sunny and Synta also conspired to leverage their collective market power in
28   consumer telescope manufacturing to control consumer telescope distribution. Consequently,


     CLASS ACTION COMPLAINT                                                                         30
          Case
             Case
               5:20-cv-04049-EJD
                   5:20-cv-04049 Document
                                  Document137-4
                                             FiledFiled
                                                   06/17/20
                                                        09/24/20
                                                              Page
                                                                 Page
                                                                   35 of3698of 99



 1   Synta’s Celestron rose to prominence over other distributors. Additionally, when Sunny acquired
 2   Meade with the help of Synta, Defendants and Co-Conspirators removed a competitor and
 3   independent supplier from the distribution market—Meade. Neither Celestron nor Meade have
 4   seriously competed since Sunny’s acquisition of Meade or exercised their manufacturing
 5   capabilities to diversify the supply of consumer telescopes.
 6            117. Furthermore, Sunny and Synta consolidated control of the distribution market by
 7   fixing prices and engaging in anticompetitive conduct. Specifically, Synta and Sunny would offer
 8   supply to Celestron at prices far below, and with credit terms far better, than those offered to
 9   distributors outside of their syndicate of companies, thereby raising consumer telescope prices in
10   the distribution market. With no other meaningful sources of supply, Plaintiffs and the Classes
11   had no choice but to pay the supracompetitive prices caused by the Defendants and Co-
12   Conspirators’ unlawful conduct.
13                  3.      There is Inelasticity of Demand for Consumer Telescopes
14            118. “Elasticity” is a term used to describe the sensitivity of supply and demand to
15   changes in one or the other. For example, demand is said to be “inelastic” if an increase in the
16   price of a product results in only a small decline in the quantity sold of that product, if any. In
17   other words, customers have nowhere to turn for alternative, cheaper products of similar quality,
18   and so continue to purchase despite a price increase.
19            119. For a cartel to profit from raising prices above competitive levels, demand must be
20   relatively inelastic at competitive prices. Otherwise, increased prices would result in declining
21   sales, revenues, and profits, as customers purchased substitute products or declined to buy
22   altogether. Inelastic demand is a market characteristic that facilitates collusion, allowing
23   producers to raise their prices without triggering customer substitution and lost sales revenue.
24            120. Demand for consumer telescopes is highly inelastic because there are no close
25   substitutes for these products.
26   V.      CLASS ACTION ALLEGATIONS
27            121. Plaintiffs bring this action on behalf of themselves and as a class action pursuant to
28   Federal Rules of Civil Procedure (“Rules”) 23(a) and (b)(2), seeking equitable and injunctive


     CLASS ACTION COMPLAINT                                                                             31
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                36 of3798of 99



 1   relief on behalf of the following classes (“Nationwide Injunctive Class”) under Sections 1 and 2
 2   of the Sherman Act (15 U.S.C. §§ 1, 2):
 3         All persons and entities who indirectly purchased a telescope for their own use and
           not for resale during the period from and including January 1, 2005 through August
 4         31, 2019 that was manufactured or sold by the Defendants or Co-Conspirators, or
           any current or former affiliate thereof.
 5

 6          122. Plaintiffs also bring this action on behalf of themselves and as a nationwide class of
 7   Indirect Purchaser States under Rule 23(a) and (b)(2), seeking damages pursuant to California
 8   state antitrust and consumer protection laws as well as common law unjust enrichment on behalf
 9   of the following class (“Damages Class”):
10         All persons and entities who indirectly purchased a telescope for their own use and
           not for resale in one of the Indirect Purchaser States during the period from and
11         including January 1, 2005 through August 31, 2019 that was manufactured or sold
           by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
12

13          123. The “Indirect Purchaser States,” for purposes of this complaint, are: Arizona,
14   Arkansas, California, Connecticut, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas,
15   Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada,
16   New Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island,
17   South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin.
18                 California Law Should Be Applied to the Nationwide Indirect Purchaser
                   States’ Damages Class
19

20          124. It is appropriate to apply California law to a class of indirect purchaser plaintiffs
21   from the Indirect Purchaser States because many of the Defendants and Co-Conspirators and their
22   respective subsidiaries and affiliates can be found in California and have their principal place of
23   business in California; many of the key witnesses reside in California; the Defendants and Co-
24   Conspirators carried out their conspiracy in California, inter alia, by coordinating it through the
25   California offices of Sunny’s legal counsel, Sheppard Mullin; and much of the Defendants and
26   Co-Conspirators’ sales occurred in California. California law should be applied to the Damages
27   Class for the following reasons:
28


     CLASS ACTION COMPLAINT                                                                         32
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                37 of3898of 99



 1                 1.     The Conspiracy Emanated from California: Location of Defendants
                          and Co-Conspirators
 2

 3          125. Aside from the foreign entities, the most critical corporate entities furthering the

 4   conspiracy alleged herein were incorporated in or carried out their principal place of business in

 5   California.

 6          126. Defendant Celestron—a major participant in the conspiracy— is headquartered and

 7   has its principal place of business in Torrance, California. Acts in furtherance of the conspiracy

 8   by Celestron were carried out in California.

 9          127. Defendant Sky-Watcher USA is headquartered and has its principal place of

10   business in Southern California.

11          128. Co-Conspirator Meade—a major participant in the conspiracy, which would have

12   been named as a Defendant but for its bankruptcy petition— is headquartered in Irvine, California.

13   Acts in furtherance of the conspiracy by Meade were carried out in California.

14          129. According to an April 11, 2014 email from Mr. Lupica, when Sunny acquired

15   Meade in 2013, Meade had over 10 legal entities formed in California that were paying state taxes

16   each year, including Meade Instruments Holding Corp., Meade Coronado Holding Corp., MTSC

17   Holding Corp., MC Holding Corp., Meade Instruments Europe Corp., Meade.com, and Coronado

18   Instruments Inc., among others.

19                 2.     The Conspiracy Emanated from California: Location of Individuals
20          130. David Shen regularly comes to this District and other places in the U.S. to meet with

21   United States distributors of Synta products. Acts in furtherance of the conspiracy by David Shen

22   were carried out in California.

23          131. Joe Lupica, Celestron’s former CEO and then Meade’s former CEO, resides in

24   California. Acts in furtherance of the conspiracy by Joe Lupica were carried out in California.

25          132. Corey Lee, Celestron’s CEO, resides in California. Acts in furtherance of the

26   conspiracy by Corey Lee were carried out in California.

27                 3.     Specific Targets of the Conspiracy Were from California
28          133. A unanimous jury has already found that Orion, an American retail company that


     CLASS ACTION COMPLAINT                                                                            33
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                38 of3998of 99



 1   sells telescopes, was harmed by the conspiracy alleged herein.
 2          134. Orion, which competes with Synta and Sunny both in the manufacture and
 3   distribution of telescopes and filed a complaint against them in the Orion Litigation, has corporate
 4   offices in Watsonville, California and a retail store in Cupertino, California.
 5                 4.        The Conspiracy Emanated from California: Sheppard Mullin
                             Facilitated the Conspiracy from California
 6

 7          135. The persons at the law firm of Sheppard Mullin who helped facilitate the conspiracy,
 8   did so from California. For example, a June 6, 2013 engagement letter with Sunny in connection
 9   with Sunny’s acquisition of Meade specifies that “this agreement will be governed by the laws of
10   California without regard to its conflict rules.”
11          136. Will S. Chuchawat, the Sheppard Mullin attorney who wrote the aforementioned
12   engagement letter, is based in California. On information and belief, he accepted instruction from
13   both Sunny and Synta on structuring and negotiating Sunny’s acquisition of Meade and handled
14   the acquisition from California
15          137. Jason Schendel, another Sheppard Mullin attorney, who worked on the deal process,
16   is also based in California. On information and information, he accepted instruction from both
17   Sunny and Synta on structuring and negotiating Sunny’s acquisition of Meade and handled the
18   acquisition from the Bay Area. Indeed, a July 16, 2013 email from him to Celestron’s then-CEO
19   Mr. Lupica and Celestron’s board member Mr. Huen regarding next steps in Sunny’s acquisition
20   of Meade confirms as much.
21                 5.        The Defendants and Co-Conspirators Targeted California
22          138. The Defendants and Co-Conspirators directed their conduct at persons and activities
23   within California. For example, Synta manufactures a large proportion of productions for
24   California-based Orion under the Orion brand name.
25          139. There are at least 73 amateur astronomy clubs in California that feature meetings,
26   viewing nights, star parties, and stargazing programs which, on information and belief, is more
27   than any other state.
28          140. Defendants have violated California antitrust and consumer protection laws, and


     CLASS ACTION COMPLAINT                                                                          34
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                39 of4098of 99



 1   California has an interest in not only protecting its own consumers but in punishing businesses
 2   like Defendants that operate within its borders.
 3                 Alternatively, Plaintiffs Will Seek to Certify State Damages Classes
 4          141. As an alternative to the Damages Class, in the event California law is not applied to
 5   class members’ claims residing in states that recognize a form of indirect purchaser cause of
 6   action, Plaintiffs will seek certification of classes asserting claims of damages under the antitrust
 7   statutes and/or consumer protection statutes of the following Indirect Purchaser States
 8   (collectively, the “State Damages Classes”):
 9         Arizona: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in Arizona during the period from and including January
10         1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
           or Co-Conspirators, or any current or former affiliate thereof.
11
           Arkansas: All persons and entities who indirectly purchased a telescope for their
12         own use and not for resale in Arkansas during the period from and including
           January 1, 2005 through August 31, 2019 that was manufactured or sold by the
13         Defendants or Co-Conspirators, or any current or former affiliate thereof.
14         California: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in California during the period from and including
15         January 1, 2005 through August 31, 2019 that was manufactured or sold by the
           Defendants or Co-Conspirators, or any current or former affiliate thereof.
16
           Connecticut: All persons and entities who indirectly purchased a telescope for their
17         own use and not for resale in Connecticut during the period from and including
           January 1, 2005 through August 31, 2019 that was manufactured or sold by the
18         Defendants or Co-Conspirators, or any current or former affiliate thereof.
19         District of Columbia: All persons and entities who indirectly purchased a
           telescope for their own use and not for resale in the District of Columbia during the
20         period from and including January 1, 2005 through August 31, 2019 that was
           manufactured or sold by the Defendants or Co-Conspirators, or any current or
21         former affiliate thereof.
22         Florida: All persons and entities who indirectly purchased a telescope for their own
           use and not for resale in Florida during the period from and including January 1,
23         2005 through August 31, 2019 that was manufactured or sold by the Defendants or
           Co-Conspirators, or any current or former affiliate thereof.
24
           Hawaii: All persons and entities who indirectly purchased a telescope for their own
25         use and not for resale in Hawaii during the period from and including January 1,
           2005 through August 31, 2019 that was manufactured or sold by the Defendants or
26         Co-Conspirators, or any current or former affiliate thereof.
27         Illinois: All persons and entities who indirectly purchased a telescope for their own
           use and not for resale in Illinois during the period from and including January 1,
28         2005 through August 31, 2019 that was manufactured or sold by the Defendants or


     CLASS ACTION COMPLAINT                                                                           35
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                40 of4198of 99



 1        Co-Conspirators, or any current or former affiliate thereof.
 2        Iowa: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Iowa during the period from and including January 1, 2005
 3        through August 31, 2019 that was manufactured or sold by the Defendants or Co-
          Conspirators, or any current or former affiliate thereof.
 4
          Kansas: All persons and entities who indirectly purchased a telescope for their own
 5        use and not for resale in Kansas during the period from and including January 1,
          2005 through August 31, 2019 that was manufactured or sold by the Defendants or
 6        Co-Conspirators, or any current or former affiliate thereof.
 7        Maine: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Maine during the period from and including January 1,
 8        2005 through August 31, 2019 that was manufactured or sold by the Defendants or
          Co-Conspirators, or any current or former affiliate thereof.
 9
          Massachusetts: All persons and entities who indirectly purchased a telescope for
10        their own use and not for resale in Massachusetts during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
11        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
12        Michigan: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Michigan during the period from and including
13        January 1, 2005 through August 31, 2019 that was manufactured or sold by the
          Defendants or Co-Conspirators, or any current or former affiliate thereof.
14
          Minnesota: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in Minnesota during the period from and including
          January 1, 2005 through August 31, 2019 that was manufactured or sold by the
16        Defendants or Co-Conspirators, or any current or former affiliate thereof.
17        Mississippi: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Mississippi during the period from and including
18        January 1, 2005 through August 31, 2019 that was manufactured or sold by the
          Defendants or Co-Conspirators, or any current or former affiliate thereof.
19
          Missouri: All persons and entities who indirectly purchased a telescope for their
20        own use and not for resale in Missouri during the period from and including January
          1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
21        or Co-Conspirators, or any current or former affiliate thereof.
22        Montana: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Montana during the period from and including January
23        1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
          or Co-Conspirators, or any current or former affiliate thereof.
24
          Nebraska: All persons and entities who indirectly purchased a telescope for their
25        own use and not for resale in Nebraska during the period from and including
          January 1, 2005 through August 31, 2019 that was manufactured or sold by the
26        Defendants or Co-Conspirators, or any current or former affiliate thereof.
27        Nevada: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Nevada during the period from and including January
28        1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants


     CLASS ACTION COMPLAINT                                                                      36
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                41 of4298of 99



 1        or Co-Conspirators, or any current or former affiliate thereof.
 2        New Hampshire: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in New Hampshire during the period from and
 3        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
 4
          New Mexico: All persons and entities who indirectly purchased a telescope for
 5        their own use and not for resale in New Mexico during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
 6        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
 7        New York: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in New York during the period from and including
 8        January 1, 2005 through August 31, 2019 that was manufactured or sold by the
          Defendants or Co-Conspirators, or any current or former affiliate thereof.
 9
          North Carolina: All persons and entities who indirectly purchased a telescope for
10        their own use and not for resale in North Carolina during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
11        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
12        North Dakota: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in North Dakota during the period from and
13        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
14
          Oregon: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in Oregon during the period from and including January
          1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
16        or Co-Conspirators, or any current or former affiliate thereof.
17        Rhode Island: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in Rhode Island during the period from and
18        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
19
          South Carolina: All persons and entities who indirectly purchased a telescope for
20        their own use and not for resale in South Carolina during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
21        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
22        South Dakota: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in South Dakota during the period from and
23        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
24
          Tennessee: All persons and entities who indirectly purchased a telescope for their
25        own use and not for resale in Tennessee during the period from and including
          January 1, 2005 through August 31, 2019 that was manufactured or sold by the
26        Defendants or Co-Conspirators, or any current or former affiliate thereof.
27        Utah: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Utah during the period from and including January 1, 2005
28        through August 31, 2019 that was manufactured or sold by the Defendants or Co-


     CLASS ACTION COMPLAINT                                                                     37
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                42 of4398of 99



 1         Conspirators, or any current or former affiliate thereof.
 2         Vermont: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in Vermont during the period from and including January
 3         1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
           or Co-Conspirators, or any current or former affiliate thereof.
 4
           West Virginia: All persons and entities who indirectly purchased a telescope for
 5         their own use and not for resale in West Virginia during the period from and
           including January 1, 2005 through August 31, 2019 that was manufactured or sold
 6         by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
 7         Wisconsin: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in Wisconsin during the period from and including
 8         January 1, 2005 through August 31, 2019 that was manufactured or sold by the
           Defendants or Co-Conspirators, or any current or former affiliate thereof.
 9
            142. The Nationwide Injunctive Class, Damages Class, and the State Damages Classes
10
     are referred to herein as the “Classes” unless otherwise indicated. Excluded from the Classes are
11
     the Defendants and Co-Conspirators, their parent companies, subsidiaries and affiliates, any co-
12
     conspirators, federal governmental entities and instrumentalities of the federal government, states
13
     and their subdivisions, agencies and instrumentalities, and persons who purchased telescopes
14
     directly. Plaintiffs reserve the right to amend the aforementioned definitions if discovery and
15
     further investigation reveal that they should be expanded or otherwise modified.
16
            143. Plaintiffs properly bring this action as a class action under Rule 23(a) for the
17
     following reasons:
18
                   a.     Numerosity (Fed. R. Civ. P. 23(a)(1)): The Classes are so numerous and
19
                          geographically dispersed throughout the United States that the joinder of all
20
                          Class Members is impracticable. While Plaintiffs does not know the exact
21
                          number and identity of all Class Members, Plaintiffs are informed and
22
                          believe that there are tens of thousands of members in each Class. The
23
                          precise number of Class Members can be ascertained through discovery;
24
                   b.     Commonality and Predominance (Fed. R. Civ. P. 23(a)(2) and 23(b)(3)):
25
                          There are questions of law and fact common to the Classes which
26
                          predominate over any questions that may affect particular Class Members.
27
                          This is particularly true given the nature of the Defendants’ conspiracy,
28


     CLASS ACTION COMPLAINT                                                                         38
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                43 of4498of 99



 1                     which was generally applicable to all the members of both Classes, thereby
 2                     making appropriate relief with respect to the Classes as a whole. Such
 3                     questions of law and fact common to the Classes include, but are not limited
 4                     to:
 5                     i.      Whether the Defendants and their co-conspirators engaged in a
 6                             combination and conspiracy among themselves to fix, raise, maintain
 7                             or stabilize the prices of telescopes sold in the United States;
 8                     ii.     The identity of the participants of the alleged conspiracy;
 9                     iii.    The duration of the alleged conspiracy and the acts carried out by the
10                             Defendants and their co-conspirators in furtherance of the
11                             conspiracy;
12                     iv.     Whether the alleged conspiracy violated the Sherman Act, as alleged
13                             in the First Cause of Action;
14                     v.      Whether the consumer telescope market is a relevant product market;
15                     vi.     Whether the United States constitutes a relevant geographic market
16                             for consumer telescopes;
17                     vii.    Whether Defendants possess market or monopoly power in the
18                             consumer telescopes market;
19                     viii.   Whether Defendants and their alleged horizontal competitors agreed
20                             or combined to restrain competition and exclude competitors from
21                             the consumer telescopes market;
22                     ix.     Whether Defendants entered into concerted refusals to deal to
23                             foreclose competition and exclude competitors from the consumer
24                             telescopes market;
25                     x.      Whether the alleged monopoly and/or attempt to monopolize violated
26                             the Sherman Act, as alleged in the Second and Third Causes of
27                             Action;
28                     xi.     Whether the alleged conspiracy, monopoly, and/or attempt to


     CLASS ACTION COMPLAINT                                                                       39
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                44 of4598of 99



 1                             monopolize violated state antitrust and/or consumer protection laws,
 2                             as alleged in the Fifth and Sixth Causes of Action;
 3                     xii.    Whether the Defendants unjustly enriched themselves to the
 4                             detriment of the Plaintiffs and the members of the Damages Class,
 5                             thereby entitling Plaintiffs and the members of the Damages Class to
 6                             disgorgement of all benefits derived by the Defendants, as alleged in
 7                             the Sixth Cause of Action;
 8                     xiii.   Whether the conduct of the Defendants and their co-conspirators, as
 9                             alleged in this Complaint, caused injury to the property of Plaintiffs
10                             and the members of the Classes;
11                     xiv.    The effect of the alleged conspiracy on the prices of telescopes sold
12                             in the United States during the Class Period;
13                     xv.     Whether Plaintiffs and members of the Classes had any reason to
14                             know or suspect the conspiracy, or any means to discover the
15                             conspiracy;
16                     xvi.    Whether the Defendants and their co-conspirators fraudulently
17                             concealed the conspiracy’s existence from Plaintiffs and the members
18                             of the Classes;
19                     xvii.   The appropriate injunctive and related equitable relief for the
20                             Nationwide Class; and
21                     xviii. The appropriate class-wide measure of damages for the Damages
22                             Class.
23              c.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiffs’ claims are typical of the
24                     claims of Class Members. Plaintiffs and the Classes have been injured by
25                     the same wrongful practices of Defendants. Plaintiff’s claims arise from the
26                     same practices and conduct that give rise to the claims of the Classes and are
27                     based on the same legal theories;
28              d.     Adequacy of Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiffs will


     CLASS ACTION COMPLAINT                                                                      40
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                45 of4698of 99



 1                       fairly and adequately protect the interests of the Classes in that he has no
 2                       interests antagonistic to those of the other Class Members, and Plaintiffs
 3                       have retained attorneys experienced in consumer class actions and complex
 4                       litigation as counsel;
 5          144. This action is properly brought as a class action under Rule 23(b) for the following
 6   reasons:
 7                a.     Class Action Status (Fed. R. Civ. P. 23(b)(1)): Class action status in this
 8                       action is warranted under Rule 23(b)(1)(A) because prosecution of separate
 9                       actions by Class Members would create a risk of establishing incompatible
10                       standards of conduct for Defendants. Class action status is also warranted
11                       under Rule 23(b)(1)(B) because prosecution of separate actions by Class
12                       Members would create a risk of adjudications with respect to individual
13                       members of the Class that, as a practical matter, would be dispositive of the
14                       interests of other members not parties to this action, or that would
15                       substantially impair or impede their ability to protect their interests.
16                b.     Declaratory and Injunctive Relief (Fed. R. C. P. 23(b)(2)): Certification
17                       under Rule 23(b)(2) is warranted because Defendants acted or refused to
18                       act on grounds generally applicable to the Classes, thereby making
19                       appropriate final injunctive, declaratory, or other appropriate equitable
20                       relief with respect to the Classes as a whole.
21                c.     Superiority (Fed. R. Civ. P. 23(b)(3)): Certification under Rule 23(b)(3) is
22                       appropriate because questions of law or fact common to Class Members
23                       predominate over any questions affecting only individual members, and
24                       class action treatment is superior to the other available methods for the fair
25                       and efficient adjudication of this controversy.
26                d.     The Classes are ascertainable, and there is a well-defined community of
27                       interest in the questions of law or fact alleged herein since the rights of each
28                       Class Member were infringed or violated in the same fashion;


     CLASS ACTION COMPLAINT                                                                          41
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                46 of4798of 99



 1          145. A class action is superior to other available methods for the fair and efficient
 2   adjudication of this controversy for at least the following reasons:
 3                  a.       Given the size of individual Class Member’s claims and the expense of
 4                           litigating those claims, few, if any, Class Members could afford to or would
 5                           seek legal redress individually for the wrongs Defendants committed against
 6                           them and absent Class Members have no substantial interest in individually
 7                           controlling the prosecution of individual actions;
 8                  b.       This action will promote an orderly and expeditious administration and
 9                           adjudication of the proposed Class claims, economies of time, effort and
10                           resources will be fostered and uniformity of decisions will be insured;
11                  c.       Without a class action, Class Members will continue to suffer damages, and
12                           Defendant’s violations of law will proceed without remedy while
13                           Defendants continue to reap and retain the substantial proceeds of their
14                           wrongful conduct; and
15                  d.       Plaintiffs know of no difficulty that will be encountered in the management
16                           of this litigation which would preclude its maintenance as a class action.
17   VI.   PLAINTIFFS AND THE CLASSES SUFFERED ANTITRUST INJURY
18          146. In the consumer telescope manufacturing market, price competition has been
19   restrained or eliminated because Sunny and Synta engaged in price-fixing, agreed to allocate the
20   market among themselves, limit supply, thereby raising consumer prices.
21          147. Competition, innovation, and consumer choice have also been restrained due to
22   Ningbo Sunny’s acquisition of Meade. Since Ningbo Sunny acquired Meade, Meade has
23   not significantly competed with Celestron. Moreover, the acquisition of Meade prevented
24   companies that are trying to compete against Defendants, such as Jinghua, from obtaining a
25   potential manufacturing facility and important intellectual property that would have increased
26   competition.
27          148.         In the consumer telescope distribution market, price competition has also been
28   restrained or eliminated because Sunny and Synta allocated the market among themselves.


     CLASS ACTION COMPLAINT                                                                               42
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                47 of4898of 99



 1   Additionally, by fixing prices and credit terms so that unaffiliated distributors pay more than
 2   affiliated distributors, and by sharing independent distributors’ confidential business information
 3   with each other, Sunny and Synta have prevented independent distributors from fairly competing
 4   against their own affiliates and putting downward pressure on prices.
 5          149. The Defendants’ conspiracy had the following effects, among others:
 6                  a.     The number of manufacturers and products for consumer telescopes and
 7                         accessories have been reduced as a result of Synta’s acquisition of Celestron
 8                         and Sunny’s acquisition of Meade;
 9                  b.     There have been no new entrants into the consumer telescope market for a
10                         decade and many independent manufacturers and distributors have gone out
11                         of business as a result of Synta and Sunny’s collusion;
12                  c.     Price competition has been restrained or eliminated with respect to
13                         telescopes;
14                  d.     The prices of telescopes have been fixed, raised, maintained, or stabilized at
15                         artificially inflated levels;
16                  e.     Indirect purchasers of telescopes have been deprived of free and open
17                         competition; and
18                  f.     Indirect purchasers of telescopes paid artificially inflated prices.
19          150. These antitrust injuries are of the type that the antitrust laws were meant to punish
20   and prevent.
21          151. On information and belief, Sunny and Synta have collectively controlled at least 65
22   percent of the global manufacturing market since 2012. This figure increased to over 90 percent
23   in 2012.
24          152. During the Class Period, Plaintiffs and the members of the Classes paid supra-
25   competitive prices for telescopes. Telescope distributors and retailers passed on inflated prices to
26   Plaintiffs and the members of the Classes. Those overcharges have unjustly enriched the
27   Defendants. Telescopes follow a traceable physical chain of distribution from the Defendants to
28   Plaintiffs and the members of the Classes, and any cost changes attributable to telescopes can be


     CLASS ACTION COMPLAINT                                                                          43
         Case
            Case
              5:20-cv-04049-EJD
                  5:20-cv-04049 Document
                                 Document137-4
                                            FiledFiled
                                                  06/17/20
                                                       09/24/20
                                                             Page
                                                                Page
                                                                  48 of4998of 99



 1   traced through the chain of distribution to Plaintiffs and the members of the Classes.
 2           153. Just as telescopes can be physically traced through the supply chain, so can their
 3   prices be traced to show that changes in the prices paid by direct purchasers affect prices paid by
 4   indirect purchasers. Here, the inflated prices of telescopes resulting from the Defendants’ price-
 5   fixing conspiracy have been passed on to Plaintiffs and the other members of the Classes by
 6   distributors and retailers.
 7           154. The economic and legal literature has recognized that unlawful overcharges in a
 8   multiple-level distribution chain normally result in higher prices for those at the bottom of the
 9   distribution chain. Two antitrust scholars – Professors Robert G. Harris (Professor Emeritus and
10   former Chair of the Business and Public Policy Group at the Haas School of Business at the
11   University of California at Berkeley) and the late Lawrence A. Sullivan (Professor of Law
12   Emeritus at Southwestern Law School and author of the Handbook of the Law of Antitrust) – have
13   observed that “in a multiple- level chain of distribution, passing on monopoly overcharges is not
14   the exception: it is the rule.”3
15           155. As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for Information
16   and Computer Science and Professor of Economics and Public Policy at the University of
17   Michigan), an expert who presented evidence in a number of the indirect purchaser cases
18   involving Microsoft Corporation, said (in a passage quoted in the judicial decision in that case
19   granting class certification):
20          As is well known in economic theory and practice, at least some of the overcharge
            will be passed on by distributors to end consumers. When the distribution markets
21          are highly competitive, as they are here, all or nearly the entire overcharge will be
            passed on through to ultimate consumers…Both of Microsoft’s experts also agree
22          upon the economic phenomenon of cost pass through, and how it works in
            competitive markets. This general phenomenon of cost pass through is well
23          established in antitrust laws and economics as well.4
24           156. The purpose of the conspiratorial conduct of the Defendants and their co-
25
     3
26     Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly Overcharge: A
     Comprehensive Policy Analysis, 128 U. PA. L. REV. 268, 275 (1979).
27   4
      Order re: Class Certification at 13-14, Coordination Proceedings Special Title (Rule 1550(b))
28   Microsoft I-V Cases, No. J.C.C.P. No. 4106, (Cal. Sup. Ct. Aug. 29, 2000).


     CLASS ACTION COMPLAINT                                                                         44
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                49 of5098of 99



 1   conspirators was to raise, fix, rig or stabilize the price of telescopes. Economists have developed
 2   techniques to isolate and understand the relationship between one “explanatory” variable and a
 3   “dependent” variable in those cases when changes in the dependent variable are explained by
 4   changes in a multitude of variables, even when all such variables may be changing simultaneously.
 5   That analysis – called regression analysis – is commonly used in the real world and in litigation
 6   to determine the impact of a price increase on one cost in a product (or service) that is an
 7   assemblage of costs. Thus, it is possible to isolate and identify only the impact of an increase in
 8   the price of telescopes to distributors and retailers on the price of telescopes to consumers while
 9   controlling for the impact of other price-determining factors.
10           157. The precise amount of the overcharge impacting the prices of telescopes can be
11   measured and quantified. Commonly used and well-accepted economic models can be used to
12   measure both the extent and the amount of the supra-competitive charge passed through the chain
13   of distribution. Thus, the economic harm to Plaintiffs and members of the Classes can be
14   quantified.
15           158. By reason of the violations of the antitrust, consumer protection, and unjust
16   enrichment laws alleged herein, Plaintiffs and the members of the Classes have sustained injury
17   to their property, having paid higher prices for telescopes than they would have paid in the absence
18   of the Defendants’ illegal contract, combination, or conspiracy, and, as a result, have suffered
19   damages in an amount presently undetermined. This is an antitrust injury of the type that the
20   antitrust laws were meant to punish and prevent.
21   VII. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFF’S CLAIMS
22                 The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not
                   and Could Not Discover Their Claims
23

24           159. Plaintiffs repeats and re-allege the allegations set forth above. Plaintiffs and the
25   members of the Classes had no knowledge of the combination or conspiracy alleged herein, or of
26   facts sufficient to place them on inquiry notice of the claims set forth herein, until (at the earliest)
27   September 2019, when evidence of Defendants’ conspiracy was first made public in the Orion
28   Litigation.


     CLASS ACTION COMPLAINT                                                                              45
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                50 of5198of 99



 1          160. Plaintiffs and members of the Classes are consumers that purchased telescopes not
 2   for resale. They had no direct contact or interaction with the Defendants and had no means from
 3   which they could have discovered the telescopes combination and conspiracy described in this
 4   Complaint before September 2019.
 5          161. No information in the public domain was available to Plaintiffs and members of the
 6   Classes concerning the combination or conspiracy alleged herein prior to September 2019 when
 7   evidence of Defendants’ conspiracy was first made public in the Orion Litigation. Plaintiffs and
 8   the members of the Classes had no means of obtaining any facts or information concerning any
 9   aspect of the Defendants or their co-conspirators’ dealings with competitors or direct purchasers,
10   much less the fact that the Defendants and their co-conspirators had engaged in the combination
11   and conspiracy alleged herein.
12          162. For these reasons, the statute of limitations as to Plaintiff’s and the Classes’ claims
13   did not begin to run until, at the earliest, September 2019.
14                 Fraudulent Concealment Tolled the Statute of Limitations
15          163. In the alternative, application of the doctrine of fraudulent concealment tolled the
16   statute of limitations on the claims asserted herein by Plaintiffs and the Classes. Plaintiffs and the
17   members of the Classes did not discover, and could not discover through the exercise of
18   reasonable diligence, the existence of the conspiracy alleged herein until September 2019 when
19   evidence of Defendants’ conspiracy was first made public in the Orion Litigation.
20          164. Before that time, Plaintiffs and the members of the Classes were unaware of the
21   Defendants’ unlawful conduct and did not know before then that they were paying supra-
22   competitive prices for telescopes throughout the United States during the Class Period. No
23   information, actual or constructive, was ever made available to Plaintiffs and members of the
24   Classes that even hinted to Plaintiffs that they were being injured by the Defendants’ unlawful
25   conduct.
26          165. The affirmative acts of the Defendants alleged herein, including acts in furtherance
27   of the conspiracy, were wrongfully concealed and carried out in a manner that precluded detection.
28   The following are illustrative examples of Defendants’ fraudulent concealment:


     CLASS ACTION COMPLAINT                                                                            46
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                51 of5298of 99



 1           166. Synta and Sunny attempted to conceal the existence of their transactions in
 2   connection with Sunny’s acquisition of Meade. David Anderson revealed in an email recently
 3   disclosed in pending litigation that “Since July Celestron has made $10 million in anticipated
 4   payments to Sunny. This represents a majority of the monies that will be paid to Sunny this year.
 5   If Celestron continues with this payment pattern it will need to disclose this arrangement to its
 6   auditors and its bank. Though we see this as temporary an outside group (such as the bank or
 7   auditing firm) will interpret it as a significant change due to the fact that the majority of payments
 8   for the last 7 months were made in anticipation with no discernable benefit to Celestron.”
 9           167. Additionally, as stated, supra, when the FTC inquired into whether Synta’s Mr.
10   Shen was involved in Sunny’s Meade acquisition, Sheppard Mullin partner Robert Magelnicki
11   represented to the FTC that “except for the limited advice to Peter Ni regarding how to acquire a
12   U.S. company . . . , David Shen has no role in the proposed acquisition of Meade[.]” This
13   statement was false in light of the fact that Sunny’s Mr. Ni and Synta’s Mr. Shen agreed before
14   this that Mr. Shen and his companies would provide financial support to Sunny in connection with
15   the Meade acquisition.
16           168. Furthermore, as part of Synta and Sunny’s collusion regarding Meade, Celestron
17   took equity in Meade, which is memorialized in Defendants and Co-Conspirators’ shadow books.
18           169. In addition to the foregoing acts of fraudulent concealment, by their very nature, the
19   Defendants’ anticompetitive conspiracy and unlawful combinations were inherently self-
20   concealing. Telescopes are not exempt from antitrust regulation and, thus, Plaintiffs and members
21   of the Classes reasonably considered the consumer telescopes industry to be a competitive
22   industry. On information and belief, the Defendants met and communicated in secret and agreed
23   to keep the facts about its collusive conduct from being discovered by any member of the public
24   or by distributors, retailers, and other direct purchasers with whom they did business.
25   Accordingly, a reasonable person under the circumstances would not have been alerted to begin
26   to investigate the legitimacy of the Defendants’ telescope prices before September 2019, at the
27   earliest.
28           170. Plaintiffs and the members of the Classes could not have discovered the alleged


     CLASS ACTION COMPLAINT                                                                            47
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                52 of5398of 99



 1   contract, conspiracy or combination at an earlier date by the exercise of reasonable diligence
 2   because of the deceptive practices and techniques of secrecy employed by the Defendants and
 3   their co-conspirators to avoid detection of, and fraudulently conceal, their contract, combination,
 4   or conspiracy.
 5              171. Because the alleged conspiracy was self-concealing and affirmatively concealed by
 6   the Defendants and its co-conspirators, Plaintiffs and members of the Classes had no knowledge
 7   of the alleged conspiracy, or of any facts or information that would have caused a reasonably
 8   diligent person to investigate whether a conspiracy existed, until, at the earliest, September 2019
 9   when evidence of Defendants’ conspiracy was first made public in the Orion Litigation.
10              172. For these reasons, the statute of limitations applicable to Plaintiffs and the Classes’
11   claims was tolled and did not begin to run until September 2019.
12   VIII. CAUSES OF ACTION
13                                           First Cause of Action
                           Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
14                                             Restraint of Trade
                         (on behalf of Plaintiffs and the Nationwide Injunctive Class)
15

16              173. Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
17              174. The Defendants and unnamed co-conspirators entered into and engaged in a
18   contract, combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of
19   the Sherman Act (15 U.S.C. § 1).
20              175. The acts done by the Defendants as part of, and in furtherance of, its and its co-
21   conspirators’ contract, combination, or conspiracy were authorized, ordered, or done by their
22   officers, agents, employees, or representatives while actively engaged in the management of their
23   affairs.
24              176. During the Class Period, the Defendants and their co-conspirators entered into a
25   continuing agreement, understanding and conspiracy in restraint of trade to artificially fix, raise,
26   stabilize, and control prices for telescopes, thereby creating anticompetitive effects.
27              177. The anticompetitive acts were intentionally directed at the United States market for
28   telescopes and had a substantial and foreseeable effect on interstate commerce by raising and


     CLASS ACTION COMPLAINT                                                                             48
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                53 of5498of 99



 1   fixing prices for telescopes throughout the United States.
 2             178. The conspiratorial acts and combinations have caused unreasonable restraints in the
 3   market for telescopes.
 4             179. As a result of the Defendants’ unlawful conduct, Plaintiffs and other similarly
 5   situated indirect purchasers in the Nationwide Injunctive Class who purchased telescopes have
 6   been harmed by being forced to pay inflated, supra-competitive prices for telescopes.
 7             180. In formulating and carrying out the alleged agreement, understanding and
 8   conspiracy, the Defendants and their co-conspirators did those things that they combined and
 9   conspired to do, including but not limited to the acts, practices and course of conduct set forth
10   herein.
11             181. The Defendants and their co-conspirators’ conspiracy had the following effects,
12   among others:
13                   a.     Price competition in the market for telescopes has been restrained,
14                          suppressed, and/or eliminated in the United States;
15                   b.     Prices for telescopes sold by the Defendants and their co-conspirators have
16                          been fixed, raised, maintained, and stabilized at artificially high, non-
17                          competitive levels throughout the United States; and
18                   c.     Plaintiffs and members of the Nationwide Injunctive Class who purchased
19                          telescopes indirectly from the Defendants and their co-conspirators have
20                          been deprived of the benefits of free and open competition.
21             182. Plaintiffs and members of the Nationwide Injunctive Class have been injured and
22   will continue to be injured in their business and property by paying more for telescopes purchased
23   indirectly from the Defendants and their co-conspirators than they would have paid and will pay
24   in the absence of the conspiracy.
25             183. The alleged contract, combination, or conspiracy is a per se violation of the federal
26   antitrust laws.
27             184. Plaintiffs and members of the Nationwide Injunctive Class are entitled to an
28   injunction against the Defendants, preventing and restraining the violations alleged herein.


     CLASS ACTION COMPLAINT                                                                          49
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                54 of5598of 99



 1
                                           Second Cause of Action
 2                        Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                                Monopolization
 3                      (on behalf of Plaintiffs and the Nationwide Injunctive Class)
 4          185. Plaintiffs incorporates by reference the allegations in the preceding paragraphs.

 5          186. The relevant market is the consumer telescope manufacturing market globally and

 6   distribution market in the United States.

 7          187. The Defendants and Co-Conspirators have monopoly power in both the

 8   manufacturing market and the distribution market through:

 9                 a.       Synta’s acquisition of Celestron in 2005;

10                 b.       Synta facilitating Sunny’s acquisition of Meade in 2013, thereby eliminating

11                          Meade as a competitor manufacturer and distributor and increasing market

12                          concentration;

13                 c.       Synta and Sunny agreeing to allocating the consumer telescope market such

14                          that Synta manufacturers higher-end products and Sunny manufacturers

15                          lower-end products;

16                 d.       Synta and Sunny agreeing to not to bid on RFQs for each other’s product

17                          offerings;

18                 e.       Synta and Sunny exchanging their intellectual property and material, non-

19                          public information with each other, thereby enabling them to coordinate

20                          prices and strategies; and

21                 f.        Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual

22                          property and material, non-public information with each other, thereby

23                          enabling them to coordinate prices and strategies.

24          188. The Defendants and Co-Conspirators have willfully acquired or maintained their

25   monopoly in the consumer telescope market through the aforementioned conduct plus:

26                 a.       Colluding to prevent Jinghua from acquiring Meade;

27                 b.       Making false representations to the FTC regarding Synta’s involvement in

28                          Sunny’s acquisition of Meade; and


     CLASS ACTION COMPLAINT                                                                          50
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                55 of5698of 99



 1                 c.        Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
 2          189. The Defendants’ acquisition or maintenance of its monopoly in the consumer
 3   telescope market is not a result of growth or development as a consequence of a superior product,
 4   business acumen, or historic accident, but is the result of the unlawful conduct alleged herein.
 5          190. There is no procompetitive justification for the Defendants’ anticompetitive conduct
 6   that outweighs its anticompetitive effects; namely, the foreclosure of competition in the consumer
 7   telescopes market. Any possible procompetitive benefits for such conduct could have been
 8   obtained by less restrictive alternatives.
 9          191. The Defendants’ willful acquisition or maintenance of its monopoly in the consumer
10   telescopes market injured, and continues to injure, Plaintiffs and members of the Nationwide Class
11   in their property by:
12                 a.        Restricting output and limiting consumer choice in the consumer telescope
13                           market; and
14                 b.        Forcing Plaintiffs and members of the Nationwide Class to pay artificially
15                           high, supracompetitive prices for telescopes.
16          192. The injury to Plaintiffs and members of the Nationwide Class was a foreseeable
17   consequence of the Defendants’ willful acquisition or maintenance of its monopoly in the
18   consumer telescope market.
19          193. Plaintiffs and members of the Nationwide Class have suffered irreparable harm and
20   do not have an adequate remedy at law. Accordingly, Plaintiffs and members of the Nationwide
21   Class seek injunctive and equitable relief.
22                                          Third Cause of Action
                          Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
23                                       Attempted Monopolization
                        (on behalf of Plaintiffs and the Nationwide Injunctive Class)
24

25          194. Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
26          195. The relevant market is the consumer telescope manufacturing market globally and
27   distribution market in the United States.
28          196. The Defendants have attempted to monopolize the consumer telescope market


     CLASS ACTION COMPLAINT                                                                             51
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                56 of5798of 99



 1   through:
 2                 a.      Synta’s acquisition of Celestron in 2005;
 3                 b.      Synta facilitating Sunny’s acquisition of Meade in 2013, thereby eliminating
 4                         Meade as a competitor manufacturer and distributor and increasing market
 5                         concentration;
 6                 c.      Synta and Sunny agreeing to allocating the consumer telescope market such
 7                         that Synta manufacturers higher-end products and Sunny manufacturers
 8                         lower-end products;
 9                 d.      Synta and Sunny agreeing to not to bid on RFQs for each other’s product
10                         offerings;
11                 e.      Synta and Sunny exchanging their intellectual property and material, non-
12                         public information with each other, thereby enabling them to coordinate
13                         prices and strategies; and
14                 f.       Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
15                         property and material, non-public information with each other, thereby
16                         enabling them to coordinate prices and strategies.
17          197. The Defendants have willfully engaged in predatory or anticompetitive conduct
18   with the specific intent of monopolizing the consumer telescope market through the
19   aforementioned conduct plus:
20                 a.      Colluding to prevent Jinghua from acquiring Meade;
21                 b.      Making false representations to the FTC regarding Synta’s involvement in
22                         Sunny’s acquisition of Meade; and
23                 c.      Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
24          198. The anticompetitive conduct described herein undertaken by the Defendants create
25   a dangerous probability that the Defendants will achieve monopoly power in the consumer
26   telescope market. Any possible procompetitive benefits for such conduct could have been
27   obtained by less restrictive alternatives.
28          199. The Defendants’ predatory and anticompetitive conduct described herein, which


     CLASS ACTION COMPLAINT                                                                        52
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                57 of5898of 99



 1   was done with the intent of monopolizing the consumer telescope market, injured, and continues
 2   to injure, Plaintiffs and members of the Nationwide Class in their property by:
 3                 a.       Restricting output and limiting consumer choice in the consumer telescope
 4                          market; and
 5                 b.       Forcing Plaintiffs and members of the Nationwide Class to pay artificially
 6                          high, supracompetitive prices for telescopes.
 7          200. The injury to Plaintiffs and members of the Nationwide Class was a foreseeable
 8   consequence of the Defendants’ predatory and unlawful conduct, described herein, which was
 9   done with the intent of monopolizing the consumer telescope market.
10          201. Plaintiffs and members of the Nationwide Class have suffered irreparable harm and
11   do not have an adequate remedy at law. Accordingly, Plaintiffs and members of the Nationwide
12   Class seek injunctive and equitable relief.
13                                         Fourth Cause of Action
                          Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
14                      (on behalf of Plaintiffs and the Nationwide Injunctive Class)
15          202. Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
16          203. As a result of Sunny’s acquisition of Meade and Synta’s facilitation thereof, Synta
17   and Sunny has been able to exercise market power in the consumer telescope manufacturing and
18   distribution markets. The acquisition created the largest syndicates of telescope manufacturers
19   globally and telescope distributors in the United States. Both markets are highly concentrated and
20   the acquisition further significantly increased market concentration.
21          204. It is unlikely that entry into the market would remedy, in a timely manner, the
22   anticompetitive effects from Sunny’s acquisition of Meade in 2013. Entry is difficult and likely
23   to take years because of the intellectual property needed to manufacture telescopes, the time
24   required to plan for and to complete manufacturing facilities, and the time required to plan for and
25   establish the distribution channels.
26          205. The effect of the mergers substantially lessens competition in the provision of in
27   violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, in the following ways:
28                 a.       Eliminating actual, direct, and substantial competition between Synta and


     CLASS ACTION COMPLAINT                                                                          53
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                58 of5998of 99



 1                          Sunny in the consumer telescope manufacturing and distribution markets;
 2                   b.     Increasing the ability of the merged entities to unilaterally raise prices of
 3                          consumer telescopes;
 4                   c.     Eliminating Meade as a substantial and independent competitor in the
 5                          consumer telescope manufacturing and distribution market;
 6                   d.     Eliminating the diversity of product offerings by Defendants;
 7                   e.     Increasing the prices of telescopes to consumers; and
 8                   f.     Reducing incentives to improve product quality in the relevant markets.
 9             206. Sunny’s acquisition of Meade has substantially lessened competition in the
10   consumer telescope manufacturing and distribution markets in violation of Section 7 of the
11   Clayton Act, as amended, 15 U.S.C. § 18 as well as decreased telescope product options and
12   increased telescope prices to consumers.
13                                       Fifth Cause of Action
                                 Violation of the State Antitrust Laws
14     (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                           Damages Classes)
15
               207. Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
16
               208. During the Class Period, the Defendants and their co-conspirators engaged in a
17
     continuing contract, combination or conspiracy with respect to the sale of telescopes in
18
     unreasonable restraint of trade and commerce and in violation of the various state antitrust and
19
     other statutes set forth below.
20
               209. The contract, combination, or conspiracy consisted of an agreement among the
21
     Defendants and its co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially
22
     supra-competitive prices for telescopes and to allocate products and customers in the United
23
     States.
24
               210. In formulating and effectuating this conspiracy, the Defendants and their co-
25
     conspirators performed acts in furtherance of the combination and conspiracy, including:
26
                     a.     participating in meetings and conversations among themselves in the United
27
                            States and elsewhere during which they agreed to price telescopes at certain
28


     CLASS ACTION COMPLAINT                                                                            54
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                59 of6098of 99



 1                         levels, and otherwise to fix, increase, inflate, maintain, or stabilize effective
 2                         prices paid by Plaintiffs and members of the Damages Class with respect to
 3                         telescopes sold in the United States;
 4                 b.      allocating products and customers in the United States in furtherance of their
 5                         agreements; and
 6                 c.      participating in meetings and conversations among themselves in the United
 7                         States and elsewhere to implement, adhere to, and police the unlawful
 8                         agreements they reached.
 9          211. The Defendants and their co-conspirators engaged in the actions described above
10   for the purpose of carrying out their unlawful agreements to fix, maintain, increase, or stabilize
11   prices and to allocate products and customers.
12          212. The Defendants’ anticompetitive acts described above were knowing and willful
13   and constitute violations or flagrant violations of the following state antitrust statutes.
14          213. The Defendants have entered into an unlawful agreement in restraint of trade in
15   violation of the Arizona Revised Statutes, §§ 44-1401, et seq.
16                 a.      The Defendants’ combination or conspiracy had the following effects: (1)
17                         telescope price competition was restrained, suppressed, and eliminated
18                         throughout Arizona; (2) telescope prices were raised, fixed, maintained and
19                         stabilized at artificially high levels throughout Arizona; (3) Plaintiffs and
20                         members of the Damages Class were deprived of free and open competition;
21                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
22                         artificially inflated prices for telescopes.
23                 b.      During the Class Period, the Defendants’ illegal conduct substantially
24                         affected Arizona commerce.
25                 c.      As a direct and proximate result of the Defendants’ unlawful conduct,
26                         Plaintiffs and members of the Damages Class have been injured in their
27                         business and property and are threatened with further injury.
28                 d.      By reason of the foregoing, the Defendants entered into agreements in


     CLASS ACTION COMPLAINT                                                                             55
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                60 of6198of 99



 1                        restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq.
 2                        Accordingly, Plaintiffs and members of the Damages Class seek all forms
 3                        of relief available under Ariz. Rev. Stat. §§ 44-1401, et seq.
 4          214. The Defendants have entered into an unlawful agreement in restraint of trade in
 5   violation of the California Business and Professions Code, §§ 16700, et seq.
 6                a.      During the Class Period, the Defendants and their co-conspirators entered
 7                        into and engaged in a continuing unlawful trust in restraint of the trade and
 8                        commerce described above in violation of Section 16720, California
 9                        Business and Professions Code. The Defendants have acted in violation of
10                        Section 16720 to fix, raise, stabilize, and maintain prices of, and allocate
11                        markets for, telescopes at supra-competitive levels.
12                b.      The aforesaid violations of Section 16720, California Business and
13                        Professions Code, consisted, without limitation, of a continuing unlawful
14                        trust and concert of action among the Defendants and their co-conspirators,
15                        the substantial terms of which were to fix, raise, maintain, and stabilize the
16                        prices of, and to allocate markets for, telescopes.
17                c.      For the purpose of forming and effectuating the unlawful trust, the
18                        Defendants and their co-conspirators have done those things which they
19                        combined and conspired to do, including but not limited to the acts, practices
20                        and course of conduct set forth above and the following: (1) Fixing, raising,
21                        stabilizing, and pegging the price of telescopes; and (2) Allocating among
22                        themselves the production of telescopes.
23                d.      The combination and conspiracy alleged herein has had, inter alia, the
24                        following effects: (1) Price competition in the sale of telescopes has been
25                        restrained, suppressed, and/or eliminated in the State of California; (2)
26                        Prices for telescopes sold by the Defendants and their co-conspirators have
27                        been fixed, raised, stabilized, and pegged at artificially high, non-
28                        competitive levels in the State of California and throughout the United


     CLASS ACTION COMPLAINT                                                                         56
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                61 of6298of 99



 1                        States; and (3) Those who purchased telescopes directly or indirectly from
 2                        the Defendants and their co-conspirators have been deprived of the benefit
 3                        of free and open competition.
 4                 e.     As a direct and proximate result of the Defendants’ unlawful conduct,
 5                        Plaintiffs and members of the Damages Class have been injured in their
 6                        business and property in that they paid more for telescopes than they
 7                        otherwise would have paid in the absence of the Defendants’ unlawful
 8                        conduct. As a result of the Defendants’ violation of Section 16720 of the
 9                        California Business and Professions Code, Plaintiffs and members of the
10                        Damages Class seek treble damages and their cost of suit, including a
11                        reasonable attorney’s fee, pursuant to Section 16750(a) of the California
12                        Business and Professions Code.
13          215.   The Defendants have entered into an unlawful agreement in restraint of trade in
14   violation of Conn. Gen. Stat. § 35‐26.
15                 a.     Connecticut’s legislature conferred broad standing under the Connecticut
16                        Antitrust Act based on an important principle of protecting the public from
17                        anticompetitive behavior and of promoting competition in the marketplace.
18                 b.     Under the Connecticut Antitrust Act, indirect purchasers have standing to
19                        maintain an action for damages based on the facts alleged in this Complaint.
20                        Conn. Gen. Stat. § 35‐46a.
21                 c.     Every contract, combination, or conspiracy in restraint of any part of trade
22                        or commerce is unlawful. Conn. Gen. Stat. § 35‐26.
23                 d.     Every contract, combination, or conspiracy that has the purpose of effect of
24                        fixing, controlling, or maintaining prices in any part of trade or commerce;
25                        or of fixing, controlling, maintaining, limiting, or discontinuing the
26                        production, manufacture, sale, or supply of any part of trade or commerce,
27                        is also unlawful. Conn. Gen. Stat. § 35‐28.
28                 e.     Defendants made contracts or engaged in a combination or conspiracy with


     CLASS ACTION COMPLAINT                                                                        57
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                62 of6398of 99



 1                        each other by maintaining, limiting, or discontinuing the production,
 2                        manufacture, sale, or supply of telescopes for the purpose of, and which had
 3                        the desired effect of, fixing, controlling, or maintaining prices for telescopes
 4                        within the intrastate commerce of Connecticut.
 5                f.      Plaintiffs purchased telescopes within the State of Connecticut during the
 6                        Class Period. But for Defendants’ conduct set forth herein, the price of
 7                        telescopes would have been lower, in an amount to be determined at trial.
 8                g.      Plaintiffs and members of the Class were injured with respect to purchases
 9                        of telescopes in Connecticut and are entitled to all forms of relief, including
10                        actual damages, treble damages, reasonable attorneys’ fees and costs, and
11                        injunctive relief.
12                h.      Sec. 35-44b. Judicial construction of Connecticut Antitrust Act. It is the
13                        intent of the General Assembly that in construing sections 35-24 to 35-46,
14                        inclusive, the courts of this state shall be guided by interpretations given by
15                        the federal courts to federal antitrust statutes.
16          216. The Defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the District of Columbia Code Annotated §§ 28-4501, et seq.
18                a.      The Defendants’ combination or conspiracy had the following effects: (1)
19                        telescope price competition was restrained, suppressed, and eliminated
20                        throughout the District of Columbia; (2) telescope prices were raised, fixed,
21                        maintained and stabilized at artificially high levels throughout the District
22                        of Columbia; (3) Plaintiffs and members of the Damages Class were
23                        deprived of free and open competition; and (4) Plaintiffs and members of
24                        the Damages Class paid supra-competitive, artificially inflated prices for
25                        telescopes.
26                b.      During the Class Period, the Defendants’ illegal conduct substantially
27                        affected District of Columbia commerce.
28                c.      As a direct and proximate result of the Defendants’ unlawful conduct,


     CLASS ACTION COMPLAINT                                                                           58
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                63 of6498of 99



 1                         Plaintiffs and members of the Damages Class have been injured in their
 2                         business and property and are threatened with further injury.
 3                 d.      By reason of the foregoing, the Defendants have entered into agreements in
 4                         restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501,
 5                         et seq. Accordingly, Plaintiffs and members of the Damages Class seek all
 6                         forms of relief available under District of Columbia Code Ann. §§ 28-4501,
 7                         et seq.
 8          217. The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Illinois Antitrust Act, 740ILCS10/1, et seq.
10                 a.      The Illinois Antitrust Act,740ILCS10/1, et seq., aims to promote the
11                         unhampered growth of commerce and industry throughout the State by
12                         prohibiting restraints of trade which are secured through monopolistic or
13                         oligarchic practices and which act or tend to act to decrease competition
14                         between and among persons engaged in commerce and trade . . . .” 740 ILCS
15                         10/2.
16                 b.      Plaintiffs purchased telescopes within the State of Illinois during the Class
17                         Period. But for Defendants’ conduct set forth herein, the price for telescopes
18                         would have been lower, in an amount to be determined at trial.
19                 c.      Under the Illinois Antitrust Act, indirect purchasers have standing to
20                         maintain an action for damages based on the facts alleged in this Complaint.
21                         740 ILCS 10/7(2).
22                 d.      Defendants made contracts or engaged in a combination or conspiracy with
23                         each other, though they would have been competitors but for their prior
24                         agreement, for the purpose of fixing, controlling, or maintaining prices for
25                         telescopes sold, and/or for allocating products and customers within the
26                         intrastate commerce of Illinois.
27                 e.      Defendants further unreasonably restrained trade or commerce and
28                         established, maintained or attempted to acquire monopoly power over the


     CLASS ACTION COMPLAINT                                                                          59
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                64 of6598of 99



 1                        market for telescopes in Illinois for the purpose of excluding competition, in
 2                        violation of 740 ILCS 10/1, et seq.
 3          218. The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the Iowa Code §§ 553.1, et seq.
 5                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 6                        telescope price competition was restrained, suppressed, and eliminated
 7                        throughout Iowa; (2) telescope prices were raised, fixed, maintained and
 8                        stabilized at artificially high levels throughout Iowa; (3) Plaintiffs and
 9                        members of the Damages Class were deprived of free and open competition;
10                        and (4) Plaintiffs and members of the Damages Class paid supra-
11                        competitive, artificially inflated prices for telescopes.
12                b.      During the Class Period, the Defendants’ illegal conduct substantially
13                        affected Iowa commerce.
14                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
15                        Plaintiffs and members of the Damages Class have been injured in their
16                        business and property and are threatened with further injury.
17                d.      By reason of the foregoing, the Defendants have entered into agreements in
18                        restraint of trade in violation of Iowa Code §§ 553.1, et seq. Accordingly,
19                        Plaintiffs and members of the Damages Class seek all forms of relief
20                        available under Iowa Code §§ 553.1, et seq.
21          219. The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the Kansas Statutes Annotated, §§ 50-101, et seq.
23                a.      The Defendants’ combination or conspiracy had the following effects: (1)
24                        telescope price competition was restrained, suppressed, and eliminated
25                        throughout Kansas; (2) telescope prices were raised, fixed, maintained and
26                        stabilized at artificially high levels throughout Kansas; (3) Plaintiffs and
27                        members of the Damages Class were deprived of free and open competition;
28                        and (4) Plaintiffs and members of the Damages Class paid supra-


     CLASS ACTION COMPLAINT                                                                         60
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                65 of6698of 99



 1                        competitive, artificially inflated prices for telescopes.
 2                b.      During the Class Period, the Defendants’ illegal conduct substantially
 3                        affected Kansas commerce.
 4                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 5                        Plaintiffs and members of the Damages Class have been injured in their
 6                        business and property and are threatened with further injury.
 7                d.      By reason of the foregoing, the Defendants have entered into agreements in
 8                        restraint of trade in violation of Kansas Stat. Ann. §§ 50-101, et seq.
 9                        Accordingly, Plaintiffs and members of the Damages Class seek all forms
10                        of relief available under Kansas Stat. Ann. §§ 50-101, et seq.
11          220. The Defendants have entered into an unlawful agreement in restraint of trade in
12   violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
13                a.      The Defendants’ combination or conspiracy had the following effects: (1)
14                        telescope price competition was restrained, suppressed, and eliminated
15                        throughout Maine; (2) telescope prices were raised, fixed, maintained and
16                        stabilized at artificially high levels throughout Maine; (3) Plaintiffs and
17                        members of the Damages Class were deprived of free and open competition;
18                        and (4) Plaintiffs and members of the Damages Class paid supra-
19                        competitive, artificially inflated prices for telescopes.
20                b.      During the Class Period, the Defendants’ illegal conduct substantially
21                        affected Maine commerce.
22                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
23                        Plaintiffs and members of the Damages Class have been injured in their
24                        business and property and are threatened with further injury.
25                d.      By reason of the foregoing, the Defendants have entered into agreements in
26                        restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
27                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
28                        available under Maine Rev. Stat. Ann. 10, §§ 1101, et seq.


     CLASS ACTION COMPLAINT                                                                        61
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                66 of6798of 99



 1          221. The Defendants have entered into an unlawful agreement in restraint of trade in
 2   violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.
 3                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 4                        telescope price competition was restrained, suppressed, and eliminated
 5                        throughout Michigan; (2) telescope prices were raised, fixed, maintained
 6                        and stabilized at artificially high levels throughout Michigan; (3) Plaintiffs
 7                        and members of the Damages Class were deprived of free and open
 8                        competition; and (4) Plaintiffs and members of the Damages Class paid
 9                        supra-competitive, artificially inflated prices for telescopes.
10                b.      During the Class Period, the Defendants’ illegal conduct substantially
11                        affected Michigan commerce.
12                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
13                        Plaintiffs and members of the Damages Class have been injured in their
14                        business and property and are threatened with further injury.
15                d.      By reason of the foregoing, the Defendants have entered into agreements in
16                        restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771, et
17                        seq. Accordingly, Plaintiffs and members of the Damages Class seek all
18                        relief available under Michigan Comp. Laws Ann. §§ 445.771, et seq.
19          222. The Defendants have entered into an unlawful agreement in restraint of trade in
20   violation of the Minnesota Annotated Statutes §§ 325D.49, et seq.
21                a.      The Defendants’ combination or conspiracy had the following effects: (1)
22                        telescope price competition was restrained, suppressed, and eliminated
23                        throughout Minnesota; (2) telescope prices were raised, fixed, maintained
24                        and stabilized at artificially high levels throughout Minnesota; (3) Plaintiffs
25                        and members of the Damages Class were deprived of free and open
26                        competition; and (4) Plaintiffs and members of the Damages Class paid
27                        supracompetitive, artificially inflated prices for telescopes.
28                b.      During the Class Period, the Defendants’ illegal conduct substantially


     CLASS ACTION COMPLAINT                                                                          62
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                67 of6898of 99



 1                        affected Minnesota commerce.
 2                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 3                        Plaintiffs and members of the Damages Class have been injured in their
 4                        business and property and are threatened with further injury.
 5                d.      By reason of the foregoing, the Defendants have entered into agreements in
 6                        restraint of trade in violation of Minnesota Stat. §§ 325D.49, et seq.
 7                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
 8                        available under Minnesota Stat. §§ 325D.49, et seq.
 9          223. The Defendants have entered into an unlawful agreement in restraint of trade in
10   violation of the Mississippi Code Annotated §§ 75-21-1, et seq.
11                a.      The Defendants’ combination or conspiracy had the following effects: (1)
12                        telescope price competition was restrained, suppressed, and eliminated
13                        throughout Mississippi; (2) telescope prices were raised, fixed, maintained
14                        and stabilized at artificially high levels throughout Mississippi; (3) Plaintiffs
15                        and members of the Damages Class were deprived of free and open
16                        competition; and (4) Plaintiffs and members of the Damages Class paid
17                        supracompetitive, artificially inflated prices for telescopes.
18                b.      During the Class Period, the Defendants’ illegal conduct substantially
19                        affected Mississippi commerce.
20                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
21                        Plaintiffs and members of the Damages Class have been injured in their
22                        business and property and are threatened with further injury.
23                d.      By reason of the foregoing, the Defendants have entered into agreements in
24                        restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1, et seq.
25                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
26                        available under Mississippi Code Ann. §§ 75-21-1, et seq.
27          224. The Defendants have entered into an unlawful agreement in restraint of trade in
28   violation of the Nebraska Revised Statutes §§ 59-801, et seq.


     CLASS ACTION COMPLAINT                                                                            63
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                68 of6998of 99



 1                a.     The Defendants’ combination or conspiracy had the following effects: (1)
 2                       telescope price competition was restrained, suppressed, and eliminated
 3                       throughout Nebraska; (2) telescope prices were raised, fixed, maintained and
 4                       stabilized at artificially high levels throughout Nebraska; (3) Plaintiffs and
 5                       members of the Damages Class were deprived of free and open competition;
 6                       and (4) Plaintiffs and members of the Damages Class paid supra-
 7                       competitive, artificially inflated prices for telescopes.
 8                b.     During the Class Period, the Defendants’ illegal conduct substantially
 9                       affected Nebraska commerce.
10                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
11                       Plaintiffs and members of the Damages Class have been injured in their
12                       business and property and are threatened with further injury.
13                d.     By reason of the foregoing, the Defendants have entered into agreements in
14                       restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et seq.
15                       Accordingly, Plaintiffs and members of the Damages Class seek all relief
16                       available under Nebraska Revised Statutes §§ 59-801, et seq.
17          225. The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.
19                a.     The Defendants’ combination or conspiracy had the following effects: (1)
20                       telescope price competition was restrained, suppressed, and eliminated
21                       throughout Nevada; (2) telescope prices were raised, fixed, maintained and
22                       stabilized at artificially high levels throughout Nevada; (3) Plaintiffs and
23                       members of the Damages Class were deprived of free and open competition;
24                       and (4) Plaintiffs and members of the Damages Class paid supra-
25                       competitive, artificially inflated prices for telescopes.
26                b.     During the Class Period, the Defendants’ illegal conduct substantially
27                       affected Nevada commerce.
28                c.     As a direct and proximate result of the Defendants’ unlawful conduct,


     CLASS ACTION COMPLAINT                                                                         64
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                69 of7098of 99



 1                       Plaintiffs and members of the Damages Class have been injured in their
 2                       business and property and are threatened with further injury.
 3                d.     By reason of the foregoing, the Defendants have entered into agreements in
 4                       restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010, et seq.
 5                       Accordingly, Plaintiffs and members of the Damages Class seek all relief
 6                       available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.
 7          226. The Defendants have entered into an unlawful agreement in restraint of trade in
 8   violation of the New Hampshire Revised Statutes §§ 356:1, et seq.
 9                a.     The Defendants’ combination or conspiracy had the following effects: (1)
10                       telescope price competition was restrained, suppressed, and eliminated
11                       throughout New Hampshire; (2) telescope prices were raised, fixed,
12                       maintained and stabilized at artificially high levels throughout New
13                       Hampshire; (3) Plaintiffs and members of the Damages Class were deprived
14                       of free and open competition; and (4) Plaintiffs and members of the
15                       Damages Class paid supra-competitive, artificially inflated prices for
16                       telescopes.
17                b.     During the Class Period, the Defendants’ illegal conduct substantially
18                       affected New Hampshire commerce.
19                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
20                       Plaintiffs and members of the Damages Class have been injured in their
21                       business and property and are threatened with further injury.
22                d.     By reason of the foregoing, the Defendants have entered into agreements in
23                       restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1,
24                       et seq. Accordingly, Plaintiffs and members of the Damages Class seek all
25                       relief available under New Hampshire Revised Statutes §§ 356:1, et seq.
26          227. The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.
28                a.     The Defendants’ combination or conspiracy had the following effects: (1)


     CLASS ACTION COMPLAINT                                                                        65
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                70 of7198of 99



 1                       telescope price competition was restrained, suppressed, and eliminated
 2                       throughout New Mexico; (2) telescope prices were raised, fixed, maintained
 3                       and stabilized at artificially high levels throughout New Mexico; (3)
 4                       Plaintiffs and members of the Damages Class were deprived of free and open
 5                       competition; and (4) Plaintiffs and members of the Damages Class paid
 6                       supra-competitive, artificially inflated prices for telescopes.
 7                b.     During the Class Period, the Defendants’ illegal conduct substantially
 8                       affected New Mexico commerce.
 9                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
10                       Plaintiffs and members of the Damages Class have been injured in their
11                       business and property and are threatened with further injury.
12                d.     By reason of the foregoing, the Defendants have entered into agreements in
13                       restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1, et seq.
14                       Accordingly, Plaintiffs and members of the Damages Class seek all relief
15                       available under New Mexico Stat. Ann. §§ 57-1-1, et seq.
16          228. The Defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the New York General Business Laws §§ 340, et seq.
18                a.     The Defendants’ combination or conspiracy had the following effects: (1)
19                       telescope price competition was restrained, suppressed, and eliminated
20                       throughout New York; (2) telescope prices were raised, fixed, maintained
21                       and stabilized at artificially high levels throughout New York; (3) Plaintiffs
22                       and members of the Damages Class were deprived of free and open
23                       competition; and (4) Plaintiffs and members of the Damages Class paid
24                       supra-competitive, artificially inflated prices for telescopes when they
25                       purchased telescopes, or purchased products that were otherwise of lower
26                       quality than they would have been absent the Defendants’ and their co-
27                       conspirators’ illegal acts, or were unable to purchase products that they
28                       otherwise would have purchased absent the illegal conduct.


     CLASS ACTION COMPLAINT                                                                        66
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                71 of7298of 99



 1                 b.     During the Class Period, the Defendants’ illegal conduct substantially
 2                        affected New York commerce.
 3                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
 4                        Plaintiffs and members of the Damages Class have been injured in their
 5                        business and property and are threatened with further injury.
 6                 d.     By reason of the foregoing, the Defendants have entered into agreements in
 7                        restraint of trade in violation of the New York Donnelly Act, §§ 340, et seq.
 8                        The conduct set forth above is a per se violation of the Act. Accordingly,
 9                        Plaintiffs and members of the Damages Class seek all relief available under
10                        New York Gen. Bus. Law §§ 340, et seq.
11          229. The Defendants have entered into an unlawful agreement in restraint of trade in
12   violation of the North Carolina General Statutes §§ 75-1, et seq.
13                 a.     The Defendants’ combination or conspiracy had the following effects: (1)
14                        telescope price competition was restrained, suppressed, and eliminated
15                        throughout North Carolina; (2) telescope prices were raised, fixed,
16                        maintained and stabilized at artificially high levels throughout North
17                        Carolina; (3) Plaintiffs and members of the Damages Class were deprived
18                        of free and open competition; and (4) Plaintiffs and members of the
19                        Damages Class paid supra-competitive, artificially inflated prices for
20                        telescopes.
21                 b.     During the Class Period, the Defendants’ illegal conduct substantially
22                        affected North Carolina commerce.
23                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
24                        Plaintiffs and members of the Damages Class have been injured in their
25                        business and property and are threatened with further injury.
26                 d.     By reason of the foregoing, the Defendants have entered into agreements in
27                        restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1, et seq.
28                        Accordingly, Plaintiffs and members of the Damages Class seek all relief


     CLASS ACTION COMPLAINT                                                                        67
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                72 of7398of 99



 1                        available under North Carolina Gen. Stat. §§ 75-1, et. seq.
 2          230. The Defendants have entered into an unlawful agreement in restraint of trade in
 3   violation of the North Dakota Century Code §§ 51-08.1-01, et seq.
 4                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 5                        telescope price competition was restrained, suppressed, and eliminated
 6                        throughout North Dakota; (2) telescope prices were raised, fixed, maintained
 7                        and stabilized at artificially high levels throughout North Dakota; (3)
 8                        Plaintiffs and members of the Damages Class were deprived of free and open
 9                        competition; and (4) Plaintiffs and members of the Damages Class paid
10                        supra-competitive, artificially inflated prices for telescopes.
11                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
12                        effect on North Dakota commerce.
13                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
14                        Plaintiffs and members of the Damages Class have been injured in their
15                        business and property and are threatened with further injury.
16                d.      By reason of the foregoing, the Defendants have entered into agreements in
17                        restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01, et
18                        seq. Accordingly, Plaintiffs and members of the Damages Class seek all
19                        relief available under North Dakota Cent. Code §§ 51-08.1-01, et seq.
20          231. The Defendants have entered into an unlawful agreement in restraint of trade in
21   violation of the Oregon Revised Statutes §§ 646.705, et seq.
22                a.      The Defendants’ combination or conspiracy had the following effects: (1)
23                        telescope price competition was restrained, suppressed, and eliminated
24                        throughout Oregon; (2) telescope prices were raised, fixed, maintained and
25                        stabilized at artificially high levels throughout Oregon; (3) Plaintiffs and
26                        members of the Damages Class were deprived of free and open competition;
27                        and (4) Plaintiffs and members of the Damages Class paid supra-
28                        competitive, artificially inflated prices for telescopes.


     CLASS ACTION COMPLAINT                                                                        68
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                73 of7498of 99



 1                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
 2                        effect on Oregon commerce.
 3                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 4                        Plaintiffs and members of the Damages Class have been injured in their
 5                        business and property and are threatened with further injury.
 6                d.      By reason of the foregoing, the Defendants have entered into agreements in
 7                        restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.
 8                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
 9                        available under Oregon Revised Statutes §§ 646.705, et seq.
10          232. The Defendants have entered into an unlawful agreement in restraint of trade in
11   violation of the South Dakota Codified Laws §§ 37-1-3.1, et seq.
12                a.      The Defendants’ combination or conspiracy had the following effects: (1)
13                        telescope price competition was restrained, suppressed, and eliminated
14                        throughout South Dakota; (2) telescope prices were raised, fixed, maintained
15                        and stabilized at artificially high levels throughout South Dakota; (3)
16                        Plaintiffs and members of the Damages Class were deprived of free and open
17                        competition; and (4) Plaintiffs and members of the Damages Class paid
18                        supra-competitive, artificially inflated prices for telescopes.
19                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
20                        effect on South Dakota commerce.
21                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
22                        Plaintiffs and members of the Damages Class have been injured in their
23                        business and property and are threatened with further injury.
24                d.      By reason of the foregoing, the Defendants have entered into agreements in
25                        restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1,
26                        et seq. Accordingly, Plaintiffs and members of the Damages Class seek all
27                        relief available under South Dakota Codified Laws Ann. §§ 37-1, et seq.
28          233. The Defendants have entered into an unlawful agreement in restraint of trade in


     CLASS ACTION COMPLAINT                                                                         69
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                74 of7598of 99



 1   violation of the Tennessee Code Annotated §§ 47-25-101, et seq.
 2                a.     The Defendants’ combination or conspiracy had the following effects: (1)
 3                       telescope price competition was restrained, suppressed, and eliminated
 4                       throughout Tennessee; (2) telescope prices were raised, fixed, maintained
 5                       and stabilized at artificially high levels throughout Tennessee; (3) Plaintiffs
 6                       and members of the Damages Class were deprived of free and open
 7                       competition; and (4) Plaintiffs and members of the Damages Class paid
 8                       supra-competitive, artificially inflated prices for telescopes.
 9                b.     During the Class Period, the Defendants’ illegal conduct had a substantial
10                       effect on Tennessee commerce.
11                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
12                       Plaintiffs and members of the Damages Class have been injured in their
13                       business and property and are threatened with further injury.
14                d.     By reason of the foregoing, the Defendants have entered into agreements in
15                       restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101, et seq.
16                       Accordingly, Plaintiffs and members of the Damages Class seek all relief
17                       available under Tennessee Code Ann. §§ 47-25-101, et seq.
18          234. The Defendants have entered into an unlawful agreement in restraint of trade in
19   violation of the Utah Code Annotated §§ 76-10-3101, et seq.
20                a.     The Defendants’ combination or conspiracy had the following effects: (1)
21                       telescope price competition was restrained, suppressed, and eliminated
22                       throughout Utah; (2) telescope prices were raised, fixed, maintained and
23                       stabilized at artificially high levels throughout Utah; (3) Plaintiffs and
24                       members of the Damages Class were deprived of free and open competition;
25                       and (4) Plaintiffs and members of the Damages Class paid supra-
26                       competitive, artificially inflated prices for telescopes.
27                b.     During the Class Period, the Defendants’ illegal conduct had a substantial
28                       effect on Utah commerce.


     CLASS ACTION COMPLAINT                                                                         70
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                75 of7698of 99



 1                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 2                        Plaintiffs and members of the Damages Class have been injured in their
 3                        business and property and are threatened with further injury.
 4                d.      By reason of the foregoing, the Defendants’ have entered into agreements in
 5                        restraint of trade in violation of Utah Code Annotated §§ 76-10-3101, et seq.
 6                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                        available under Utah Code Annotated §§ 76-10-3101, et seq.
 8          235. The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Vermont Stat. Ann. 9 §§ 2453, et seq.
10                a.      The Defendants’ combination or conspiracy had the following effects: (1)
11                        telescope price competition was restrained, suppressed, and eliminated
12                        throughout Vermont; (2) telescope prices were raised, fixed, maintained and
13                        stabilized at artificially high levels throughout Vermont; (3) Plaintiffs and
14                        members of the Damages Class were deprived of free and open competition;
15                        and (4) Plaintiffs and members of the Damages Class paid supra-
16                        competitive, artificially inflated prices for telescopes.
17                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
18                        effect on Vermont commerce.
19                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
20                        Plaintiffs and members of the Damages Class have been injured in their
21                        business and property and are threatened with further injury.
22                d.      By reason of the foregoing, the Defendants have entered into agreements in
23                        restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453, et seq.
24                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                        available under Vermont Stat. Ann. 9 §§ 2453, et seq.
26          236. The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the West Virginia Code §§ 47-18-1, et seq.
28                a.      The Defendants’ combination or conspiracy had the following effects: (1)


     CLASS ACTION COMPLAINT                                                                        71
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                76 of7798of 99



 1                        telescope price competition was restrained, suppressed, and eliminated
 2                        throughout West Virginia; (2) telescope prices were raised, fixed,
 3                        maintained and stabilized at artificially high levels throughout West
 4                        Virginia; (3) Plaintiffs and members of the Damages Class were deprived of
 5                        free and open competition; and (4) Plaintiffs and members of the Damages
 6                        Class paid supra-competitive, artificially inflated prices for telescopes.
 7                 b.     During the Class Period, the Defendants’ illegal conduct had a substantial
 8                        effect on West Virginia commerce.
 9                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
10                        Plaintiffs and members of the Damages Class have been injured in their
11                        business and property and are threatened with further injury.
12                 d.     By reason of the foregoing, the Defendants have entered into agreements in
13                        restraint of trade in violation of West Virginia Code §§ 47-18-1, et seq.
14                        Accordingly, Plaintiffs and members of the Damages Class seek all relief
15                        available under West Virginia Code §§ 47-18-1, et seq.
16          237. The Defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the Wisconsin Statutes §§ 133.01, et seq.
18                 a.     The Defendants’ combination or conspiracy had the following effects: (1)
19                        telescope price competition was restrained, suppressed, and eliminated
20                        throughout Wisconsin; (2) telescope prices were raised, fixed, maintained
21                        and stabilized at artificially high levels throughout Wisconsin; (3) Plaintiffs
22                        and members of the Damages Class were deprived of free and open
23                        competition; and (4) Plaintiffs and members of the Damages Class paid
24                        supra-competitive, artificially inflated prices for telescopes.
25                 b.     During the Class Period, the Defendants’ illegal conduct had a substantial
26                        effect on Wisconsin commerce.
27                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
28                        Plaintiffs and members of the Damages Class have been injured in their


     CLASS ACTION COMPLAINT                                                                            72
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                77 of7898of 99



 1                         business and property and are threatened with further injury.
 2                 d.      By reason of the foregoing, the Defendants have entered into agreements in
 3                         restraint of trade in violation of Wisconsin Stat. §§ 133.01, et seq.
 4                         Accordingly, Plaintiffs and members of the Damages Class seek all relief
 5                         available under Wisconsin Stat. §§ 133.01, et seq.
 6          238. Plaintiffs and members of the Damages Class in each of the above states have been
 7   injured in their business and property by reason of the Defendants’ unlawful combination,
 8   contract, conspiracy and agreement. Plaintiffs and members of the Damages Class have paid more
 9   for telescopes than they otherwise would have paid in the absence of the Defendants’ unlawful
10   conduct. This injury is of the type the antitrust laws of the above states were designed to prevent
11   and flows from that which makes the Defendants’ conduct unlawful.
12          239. In addition, the Defendants have profited significantly from the aforesaid
13   conspiracy. The Defendants’ profits derived from its anticompetitive conduct come at the expense
14   and detriment of the Plaintiffs and the members of the Damages Class.
15          240. Accordingly, Plaintiffs and the members of the Damages Class in each of the above
16   jurisdictions seek damages (including statutory damages where applicable), to be trebled or
17   otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,
18   including reasonable attorneys’ fees, to the extent permitted by the above state laws.
19                                       Sixth Cause of Action
                            Violation of State Consumer Protection Laws
20     (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                           Damages Classes)
21

22          241. Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
23          242. The Defendants engaged in unfair competition or unfair, unconscionable, deceptive
24   or fraudulent acts or practices in violation of the state consumer protection statutes listed below.
25          243. The Defendants have knowingly entered into an unlawful agreement in restraint of
26   trade in violation of the Arkansas Code Annotated, § 4-88-101, et seq.
27                 a.      The Defendants knowingly agreed to, and did in fact, act in restraint of trade
28                         or commerce by affecting, fixing, controlling, and/or maintaining at non-


     CLASS ACTION COMPLAINT                                                                           73
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                78 of7998of 99



 1                        competitive and artificially inflated levels, the prices at which telescopes
 2                        were sold, distributed, or obtained in Arkansas and took efforts to conceal
 3                        its agreements from Plaintiffs and members of the Damages Class.
 4                 b.     The aforementioned conduct on the part of the Defendants constituted
 5                        “unconscionable” and “deceptive” acts or practices in violation of Arkansas
 6                        Code Annotated, § 4-88-107(a)(10).
 7                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
 8                        Products price competition was restrained, suppressed, and eliminated
 9                        throughout Arkansas; (2) telescope Products prices were raised, fixed,
10                        maintained, and stabilized at artificially high levels throughout Arkansas;
11                        (3) Plaintiffs and the members of the Damages Class were deprived of free
12                        and open competition; and (4) Plaintiffs and the members of the Damages
13                        Class paid supra-competitive, artificially inflated prices for telescopes.
14                 d.     During the Class Period, the Defendants’ illegal conduct substantially
15                        affected Arkansas commerce and consumers.
16                 e.     As a direct and proximate result of the unlawful conduct of the Defendants,
17                        Plaintiff and the members of the Damages Class have been injured in their
18                        business and property and are threatened with further injury.
19                 f.     The Defendants have engaged in unfair competition or unfair or deceptive
20                        acts or practices in violation of Arkansas Code Annotated, § 4-88-107(a)(10)
21                        and, accordingly, Plaintiffs and the members of the Damages Class seek all
22                        relief available under that statute.
23          244. The Defendants have engaged in unfair competition or unfair, unconscionable,
24   deceptive or fraudulent acts or practices in violation of California Business and Professions Code
25   § 17200, et seq.
26                 a.     During the Class Period, the Defendants marketed, sold, or distributed
27                        telescopes in California, and committed and continue to commit acts of
28                        unfair competition, as defined by Sections 17200, et seq. of the California


     CLASS ACTION COMPLAINT                                                                            74
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                79 of8098of 99



 1                     Business and Professions Code, by engaging in the acts and practices
 2                     specified above.
 3              b.     This claim is instituted pursuant to Sections 17203 and 17204 of the
 4                     California Business and Professions Code, to obtain restitution from the
 5                     Defendants for acts, as alleged herein, that violated Section 17200 of the
 6                     California Business and Professions Code, commonly known as the Unfair
 7                     Competition Law.
 8              c.     The Defendants’ conduct as alleged herein violated Section 17200. The acts,
 9                     omissions, misrepresentations, practices and non-disclosures of the
10                     Defendants, as alleged herein, constituted a common, continuous, and
11                     continuing course of conduct of unfair competition by means of unfair,
12                     unlawful, and/or fraudulent business acts or practices within the meaning of
13                     California Business and Professions Code, Section 17200, et seq., including,
14                     but not limited to, the following: (1) the violations of Section 1 of the
15                     Sherman Act, as set forth above; (2) the violations of Section 16720, et seq.,
16                     of the California Business and Professions Code, set forth above;
17              d.     The Defendants’ acts, omissions, misrepresentations, practices, and non-
18                     disclosures, as described above, whether or not in violation of Section
19                     16720, et seq., of the California Business and Professions Code, and whether
20                     or not concerted or independent acts, are otherwise unfair, unconscionable,
21                     unlawful or fraudulent;
22              e.     The Defendants’ acts or practices are unfair to purchasers of telescopes in
23                     the State of California within the meaning of Section 17200, California
24                     Business and Professions Code;
25              f.     The Defendants’ acts and practices are fraudulent or deceptive within the
26                     meaning of Section 17200 of the California Business and Professions Code.
27              g.     Plaintiffs and members of the Damages Class are entitled to full restitution
28                     and/or disgorgement of all revenues, earnings, profits, compensation, and


     CLASS ACTION COMPLAINT                                                                      75
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                80 of8198of 99



 1                        benefits that may have been obtained by the Defendants as a result of such
 2                        business acts or practices.
 3                 h.     The illegal conduct alleged herein is continuing and there is no indication
 4                        that the Defendants will not continue such activity into the future.
 5                 i.     The unlawful and unfair business practices of the Defendants have caused
 6                        and continue to cause Plaintiffs and the members of the Damages Class to
 7                        pay supra-competitive and artificially-inflated prices for telescopes.
 8                        Plaintiffs and the members of the Damages Class suffered injury in fact and
 9                        lost money or property as a result of such unfair competition.
10                 j.     The conduct of the Defendants as alleged in this Complaint violates Section
11                        17200 of the California Business and Professions Code.
12                 k.     As alleged in this Complaint, the Defendants and their co-conspirators have
13                        been unjustly enriched as a result of their wrongful conduct and by the
14                        Defendants’ unfair competition. Plaintiffs and the members of the Damages
15                        Class are accordingly entitled to equitable relief including restitution and/or
16                        disgorgement of all revenues, earnings, profits, compensation, and benefits
17                        that may have been obtained by the Defendants as a result of such business
18                        practices, pursuant to the California Business and Professions Code,
19                        Sections 17203 and 17204.
20          245. The Defendants have engaged in unfair competition or unfair, unconscionable, or
21   deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq.
22                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
23                        commerce by affecting, fixing, controlling and/or maintaining, at artificial
24                        and/or non-competitive levels, the prices at which telescopes were sold,
25                        distributed or obtained in the District of Columbia.
26                 b.     The foregoing conduct constitutes “unlawful trade practices,” within the
27                        meaning of D.C. Code § 28-3904. Plaintiffs were not aware of the
28                        Defendants’ price-fixing conspiracy and were therefore unaware that they


     CLASS ACTION COMPLAINT                                                                          76
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                81 of8298of 99



 1                     were being unfairly and illegally overcharged. There was a gross disparity
 2                     of bargaining power between the parties with respect to the price charged by
 3                     the Defendants for telescopes. The Defendants had the sole power to set that
 4                     price and Plaintiffs had no power to negotiate a lower price. Moreover,
 5                     Plaintiffs lacked any meaningful choice in purchasing telescopes because
 6                     they were unaware of the unlawful overcharge and there was no alternative
 7                     source of supply through which Plaintiffs could avoid the overcharges. The
 8                     Defendants’ conduct with regard to sales of telescopes, including its illegal
 9                     conspiracy to secretly fix the price of telescopes at supra-competitive levels
10                     and overcharge consumers, was substantively unconscionable because it
11                     was one-sided and unfairly benefited the Defendants at the expense of
12                     Plaintiffs and the public. The Defendants took grossly unfair advantage of
13                     Plaintiffs. The suppression of competition that has resulted from the
14                     Defendants’ conspiracy has ultimately resulted in unconscionably higher
15                     prices for consumers so that there was a gross disparity between the price
16                     paid and the value received for telescopes.
17              c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
18                     price competition was restrained, suppressed, and eliminated throughout the
19                     District of Columbia; (2) telescope prices were raised, fixed, maintained,
20                     and stabilized at artificially high levels throughout the District of Columbia;
21                     (3) Plaintiffs and the Damages Class were deprived of free and open
22                     competition; and (4) Plaintiffs and the Damages Class paid supra-
23                     competitive, artificially inflated prices for telescope.
24              d.     As a direct and proximate result of the Defendants’ unlawful conduct,
25                     Plaintiffs and members of the Damages Class have been injured and are
26                     threatened with further injury. The Defendants have engaged in unfair
27                     competition or unfair or deceptive acts or practices in violation of District
28                     of Columbia Code § 28-3901, et seq., and, accordingly, Plaintiffs and


     CLASS ACTION COMPLAINT                                                                       77
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                82 of8398of 99



 1                         members of the Damages Class seek all relief available under that statute.
 2          246. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 3   deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,
 4   Fla. Stat. §§ 501.201, et seq.
 5                 a.      The Defendants’ unlawful conduct had the following effects: (1) telescope
 6                         price competition was restrained, suppressed, and eliminated throughout
 7                         Florida; (2) telescope prices were raised, fixed, maintained, and stabilized at
 8                         artificially high levels throughout Florida; (3) Plaintiffs and members of the
 9                         Damages Class were deprived of free and open competition; and (4)
10                         Plaintiffs and members of the Damages Class paid supra-competitive,
11                         artificially inflated prices for telescopes.
12                 b.      During the Class Period, the Defendants’ illegal conduct substantially
13                         affected Florida commerce and consumers.
14                 c.      As a direct and proximate result of the Defendants’ unlawful conduct,
15                         Plaintiffs and members of the Damages Class have been injured and are
16                         threatened with further injury.
17                 d.      The Defendants have engaged in unfair competition or unfair or deceptive
18                         acts or practices in violation of Florida Stat. § 501.201, et seq., and,
19                         accordingly, Plaintiffs and members of the Damages Class seek all relief
20                         available under that statute.
21          247. The Defendants have engaged in unfair competition or unfair, unconscionable, or
22   deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et seq.
23                 a.      The Defendants’ unlawful conduct had the following effects: (1) telescope
24                         price competition was restrained, suppressed, and eliminated throughout
25                         Hawaii; (2) telescope prices were raised, fixed, maintained, and stabilized at
26                         artificially high levels throughout Hawaii; (3) Plaintiffs and members of the
27                         Damages Class were deprived of free and open competition; and (4)
28                         Plaintiffs and members of the Damages Class paid supra-competitive,


     CLASS ACTION COMPLAINT                                                                           78
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                83 of8498of 99



 1                        artificially inflated prices for telescopes.
 2                 b.     During the Class Period, the Defendants’ illegal conduct substantially
 3                        affected Hawaii commerce and consumers.
 4                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
 5                        Plaintiffs and members of the Damages Class have been injured and are
 6                        threatened with further injury.
 7                 d.     The Defendants have engaged in unfair competition or unfair or deceptive
 8                        acts or practices in violation of Hawaii Rev. Stat. § 480, et seq., and,
 9                        accordingly, Plaintiffs and members of the Damages Class seek all relief
10                        available under that statute.
11          248. The Defendants have engaged in unfair competition or unfair, unconscionable, or
12   deceptive acts or practices in violation of Mass. G.L. c. 93A, §2.
13                 a.     The Defendants were engaged in trade or commerce as defined by G.L. c.
14                        93A.
15                 b.     The Defendants agreed to, and did in fact, act in restraint of trade or
16                        commerce in a market which includes Massachusetts, by affecting, fixing,
17                        controlling and/or maintaining at artificial and non-competitive levels, the
18                        prices at which telescopes were sold, distributed, or obtained in
19                        Massachusetts and took efforts to conceal its agreements from Plaintiffs and
20                        members of the Damages Class.
21                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescopes
22                        price competition was restrained, suppressed, and eliminated throughout
23                        Massachusetts; (2) telescopes prices were raised, fixed, maintained, and
24                        stabilized at artificially high levels throughout Massachusetts; (3) Plaintiffs
25                        and members of the Damages Class were deprived of free and open
26                        competition; and (4) Plaintiffs and members of the Damages Class paid
27                        supra-competitive, artificially inflated prices for telescopes.
28                 d.     As a direct and proximate result of the Defendants’ unlawful conduct,


     CLASS ACTION COMPLAINT                                                                          79
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                84 of8598of 99



 1                         Plaintiffs and members of the Damages Class were injured and are
 2                         threatened with further injury.
 3                 e.      The Defendants have been or will be served with a demand letter in
 4                         accordance with G.L. c. 93A, § 9, or, upon information and belief, such
 5                         service of a demand letter was unnecessary due to the Defendants not
 6                         maintaining a place of business within the Commonwealth of Massachusetts
 7                         or not keeping assets within the Commonwealth. More than thirty days has
 8                         passed since such demand letters were served, and each of the Defendants
 9                         served has failed to make a reasonable settlement offer.
10                 f.      By reason of the foregoing, the Defendants engaged in unfair competition
11                         and unfair or deceptive acts or practices, in violation of G.L. c. 93A, §2. The
12                         Defendants and their co-conspirators’ violations of Chapter 93A were
13                         knowing or willful, entitling Plaintiffs and members of the Damages Class
14                         to multiple damages.
15           249. The Defendants have engaged in unfair competition or unfair, unconscionable, or
16   deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.
17   Stat. § 407.010, et. seq.
18                 a.      Plaintiffs and the Damages Class purchased telescopes for personal, family,
19                         or household purposes.
20                 b.      The Defendants engaged in the conduct described herein in connection with
21                         the sale of telescopes in trade or commerce in a market that includes
22                         Missouri.
23                 c.      The Defendants agreed to, and did in fact, affect, fix, control, and/or
24                         maintain, at artificial and non-competitive levels, the prices at which
25                         telescopes were sold, distributed, or obtained in Missouri, which conduct
26                         constituted unfair practices in that it was unlawful under federal and state
27                         law, violated public policy, was unethical, oppressive and unscrupulous, and
28                         caused substantial injury to Plaintiffs and members of the Damages Class.


     CLASS ACTION COMPLAINT                                                                           80
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                85 of8698of 99



 1              d.     The Defendants concealed, suppressed, and omitted to disclose material
 2                     facts to Plaintiffs and members of the Damages Class concerning its
 3                     unlawful activities and artificially inflated prices for telescopes. It
 4                     concealed, suppressed, and omitted facts that would have been important to
 5                     Plaintiffs and members of the Damages Class as they related to the cost of
 6                     telescopes they purchased.
 7              e.     The Defendants misrepresented the real cause of price increases and/or the
 8                     absence of price reductions in telescopes by making public statements that
 9                     were not in accord with the facts.
10              f.     The Defendants’ statements and conduct concerning the price of telescopes
11                     were deceptive as they had the tendency or capacity to mislead Plaintiffs and
12                     members of the Damages Class to believe that they were purchasing
13                     telescopes at prices established by a free and fair market.
14              g.     The Defendants’ unlawful conduct had the following effects: (1) telescope
15                     price competition was restrained, suppressed, and eliminated throughout
16                     Missouri; (2) telescope prices were raised, fixed, maintained, and stabilized
17                     at artificially high levels throughout Missouri; (3) Plaintiffs and members of
18                     the Damages Class were deprived of free and open competition; and (4)
19                     Plaintiffs and members of the Damages Class paid supra-competitive,
20                     artificially inflated prices for telescopes.
21              h.     The foregoing acts and practices constituted unlawful practices in violation
22                     of the Missouri Merchandising Practices Act.
23              i.     As a direct and proximate result of the above-described unlawful practices,
24                     Plaintiffs and members of the Damages Class suffered ascertainable loss of
25                     money or property.
26              j.     Accordingly, Plaintiffs and members of the Damages Class seek all relief
27                     available under Missouri’s Merchandising Practices Act, specifically Mo.
28                     Rev. Stat. § 407.020, which prohibits “the act, use or employment by any


     CLASS ACTION COMPLAINT                                                                      81
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                86 of8798of 99



 1                        person of any deception, fraud, false pretense, false promise,
 2                        misrepresentation, unfair practice or the concealment, suppression, or
 3                        omission of any material fact in connection with the sale or advertisement
 4                        of any merchandise in trade or commerce…,” as further interpreted by the
 5                        Missouri Code of State Regulations, 15 CSR 60-7.010, et seq., 15 CSR 60-
 6                        8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. § 407.025,
 7                        which provides for the relief sought in this count.
 8          250. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 9   deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.
10   Code, §§ 30-14-101, et seq.
11                 a.     The Defendants’ unlawful conduct had the following effects: (1) telescope
12                        price competition was restrained, suppressed, and eliminated throughout
13                        Montana; (2) telescope prices were raised, fixed, maintained, and stabilized
14                        at artificially high levels throughout Montana; (3) Plaintiffs and members of
15                        the Damages Class were deprived of free and open competition; and (4)
16                        Plaintiffs and members of the Damages Class paid supra-competitive,
17                        artificially inflated prices for telescopes.
18                 b.     During the Class Period, The Defendants’ illegal conduct substantially
19                        affected Montana commerce and consumers.
20                 c.     As a direct and proximate result of The Defendants’ unlawful conduct,
21                        Plaintiffs and members of the Damages Class have been injured and are
22                        threatened with further injury.
23                 d.     The Defendants have engaged in unfair competition or unfair or deceptive
24                        acts or practices in violation of Mont. Code, §§ 30-14-101, et seq., and,
25                        accordingly, Plaintiffs and members of the Damages Class seek all relief
26                        available under that statute.
27          251. The Defendants have engaged in unfair competition or unfair, unconscionable, or
28   deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1, et seq.


     CLASS ACTION COMPLAINT                                                                        82
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                87 of8898of 99



 1              a.     The Defendants agreed to, and did in fact, act in restraint of trade or
 2                     commerce by affecting, fixing, controlling and/or maintaining at non-
 3                     competitive and artificially inflated levels, the prices at which telescopes
 4                     were sold, distributed or obtained in New Mexico and took efforts to conceal
 5                     its agreements from Plaintiffs and members of the Damages Class.
 6              b.     The aforementioned conduct on the part of the Defendants constituted
 7                     “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-3,
 8                     in that such conduct, inter alia, resulted in a gross disparity between the
 9                     value received by Plaintiffs and the members of the Damages Class and the
10                     prices paid by them for telescopes as set forth in N.M.S.A., § 57-12-2E.
11                     Plaintiffs were not aware of the Defendants’ price-fixing conspiracy and
12                     were therefore unaware that they were being unfairly and illegally
13                     overcharged. There was a gross disparity of bargaining power between the
14                     parties with respect to the price charged by the Defendants for telescopes.
15                     The Defendants had the sole power to set that price and Plaintiffs had no
16                     power to negotiate a lower price. Moreover, Plaintiffs lacked any
17                     meaningful choice in purchasing telescopes because they were unaware of
18                     the unlawful overcharge and there was no alternative source of supply
19                     through which Plaintiffs’ could avoid the overcharges. the Defendants’
20                     conduct with regard to sales of telescopes, including its illegal conspiracy to
21                     secretly fix the price of telescopes at supra-competitive levels and
22                     overcharge consumers, was substantively unconscionable because it was
23                     one-sided and unfairly benefited the Defendants at the expense of Plaintiffs
24                     and the public. the Defendants took grossly unfair advantage of Plaintiffs.
25                     The suppression of competition that has resulted from the Defendants’
26                     conspiracy has ultimately resulted in unconscionably higher prices for
27                     consumers so that there was a gross disparity between the price paid and the
28                     value received for telescopes.


     CLASS ACTION COMPLAINT                                                                       83
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                88 of8998of 99



 1                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
 2                        price competition was restrained, suppressed, and eliminated throughout
 3                        New Mexico; (2) telescope prices were raised, fixed, maintained, and
 4                        stabilized at artificially high levels throughout New Mexico; (3) Plaintiffs
 5                        and the members of the Damages Class were deprived of free and open
 6                        competition; and (4) Plaintiffs and the members of the Damages Class paid
 7                        supra-competitive, artificially inflated prices for telescopes.
 8                 d.     During the Class Period, the Defendants’ illegal conduct substantially
 9                        affected New Mexico commerce and consumers.
10                 e.     As a direct and proximate result of the unlawful conduct of the Defendants,
11                        Plaintiffs and the members of the Damages Class have been injured and are
12                        threatened with further injury.
13                 f.     the Defendants have engaged in unfair competition or unfair or deceptive
14                        acts or practices in violation of New Mexico Stat. § 57-12-1, et seq., and,
15                        accordingly, Plaintiffs and the members of the Damages Class seek all relief
16                        available under that statute.
17          252. the Defendants have engaged in unfair competition or unfair, unconscionable, or
18   deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.
19                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
20                        commerce by affecting, fixing, controlling and/or maintaining, at artificial
21                        and non-competitive levels, the prices at which telescopes were sold,
22                        distributed or obtained in New York and took efforts to conceal its
23                        agreements from Plaintiffs and members of the Damages Class.
24                 b.     The Defendants and their co-conspirators made public statements about the
25                        prices of telescopes and products containing telescopes that the Defendants
26                        knew would be seen by New York consumers; such statements either
27                        omitted material information that rendered the statements that they made
28                        materially misleading or affirmatively misrepresented the real cause of price


     CLASS ACTION COMPLAINT                                                                        84
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                89 of9098of 99



 1                     increases for telescopes and products containing telescopes; and the
 2                     Defendants alone possessed material information that was relevant to
 3                     consumers, but failed to provide the information.
 4              c.     Because of the Defendants’ unlawful trade practices in the State of New
 5                     York, New York consumer class members who indirectly purchased
 6                     telescopes were misled to believe that they were paying a fair price for
 7                     telescopes or the price increases for telescopes were for valid business
 8                     reasons; and similarly situated consumers were potentially affected by the
 9                     Defendants’ conspiracy.
10              d.     The Defendants knew that its unlawful trade practices with respect to pricing
11                     telescopes would have an impact on New York consumers and not just the
12                     Defendants’ direct customers.
13              e.     The Defendants knew that their unlawful trade practices with respect to
14                     pricing telescopes would have a broad impact, causing consumer class
15                     members who indirectly purchased telescopes to be injured by paying more
16                     for telescopes than they would have paid in the absence of the Defendants’
17                     unlawful trade acts and practices.
18              f.     The conduct of the Defendants described herein constitutes consumer-
19                     oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus.
20                     Law § 349, which resulted in consumer injury and broad adverse impact on
21                     the public at large, and harmed the public interest of New York State in an
22                     honest marketplace in which economic activity is conducted in a competitive
23                     manner.
24              g.     The Defendants’ unlawful conduct had the following effects: (1) telescope
25                     price competition was restrained, suppressed, and eliminated throughout
26                     New York; (2) telescope prices were raised, fixed, maintained, and
27                     stabilized at artificially high levels throughout New York; (3) Plaintiffs and
28                     members of the Damages Class were deprived of free and open competition;


     CLASS ACTION COMPLAINT                                                                      85
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                90 of9198of 99



 1                         and (4) Plaintiffs and members of the Damages Class paid supra-
 2                         competitive, artificially inflated prices for telescopes.
 3                 h.      During the Class Period, the Defendants marketed, sold, or distributed
 4                         telescopes in New York, and the Defendants’ illegal conduct substantially
 5                         affected New York commerce and consumers.
 6                 i.      During the Class Period, each of the Defendants named herein, directly, or
 7                         indirectly and through affiliates they dominated and controlled,
 8                         manufactured, sold and/or distributed telescopes in New York.
 9                 j.      Plaintiffs and members of the Damages Class seek all relief available
10                         pursuant to N.Y. Gen. Bus. Law § 349 (h).
11          253. The Defendants have engaged in unfair competition or unfair, unconscionable, or
12   deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq.
13                 a.      The Defendants agreed to, and did in fact, act in restraint of trade or
14                         commerce by affecting, fixing, controlling and/or maintaining, at artificial
15                         and non-competitive levels, the prices at which telescopes were sold,
16                         distributed or obtained in North Carolina and took efforts to conceal its
17                         agreements from Plaintiffs and members of the Damages Class.
18                 b.      The Defendants’ price-fixing conspiracy could not have succeeded absent
19                         deceptive conduct by the Defendants to cover up its illegal acts. Secrecy was
20                         integral to the formation, implementation and maintenance of the
21                         Defendants’ price-fixing conspiracy. The Defendants committed inherently
22                         deceptive and self-concealing actions, of which Plaintiffs could not possibly
23                         have been aware. The Defendants and their co-conspirators publicly
24                         provided pre-textual and false justifications regarding their price increases.
25                         The Defendants’ public statements concerning the price of telescopes
26                         created the illusion of competitive pricing controlled by market forces rather
27                         than supra-competitive pricing driven by the Defendants’ illegal conspiracy.
28                         Moreover, the Defendants deceptively concealed its unlawful activities by


     CLASS ACTION COMPLAINT                                                                          86
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                91 of9298of 99



 1                     mutually agreeing not to divulge the existence of the conspiracy to outsiders,
 2                     conducting meetings and conversations in secret, confining the plan to a
 3                     small group of higher-level officials at each company and avoiding the
 4                     creation of documents which would reveal the antitrust violations.
 5              c.     The conduct of the Defendants described herein constitutes consumer-
 6                     oriented deceptive acts or practices within the meaning of North Carolina
 7                     law, which resulted in consumer injury and broad adverse impact on the
 8                     public at large, and harmed the public interest of North Carolina consumers
 9                     in an honest marketplace in which economic activity is conducted in a
10                     competitive manner.
11              d.     The Defendants’ unlawful conduct had the following effects: (1) telescope
12                     price competition was restrained, suppressed, and eliminated throughout
13                     North Carolina; (2) telescope prices were raised, fixed, maintained, and
14                     stabilized at artificially high levels throughout North Carolina; (3) Plaintiffs
15                     and members of the Damages Class were deprived of free and open
16                     competition; and (4) Plaintiffs and members of the Damages Class paid
17                     supra-competitive, artificially inflated prices for telescopes.
18              e.     During the Class Period, the Defendants marketed, sold, or distributed
19                     telescopes in North Carolina, and the Defendants’ illegal conduct
20                     substantially affected North Carolina commerce and consumers.
21              f.     During the Class Period, the Defendants, directly, or indirectly and through
22                     affiliates they dominated and controlled, manufactured, sold and/or
23                     distributed telescopes in North Carolina.
24              g.     Plaintiffs and members of the Damages Class seek actual damages for their
25                     injuries caused by these violations in an amount to be determined at trial and
26                     are threatened with further injury. The Defendants have engaged in unfair
27                     competition or unfair or deceptive acts or practices in violation of North
28                     Carolina Gen. Stat. § 75-1.1, et seq., and, accordingly, Plaintiffs and


     CLASS ACTION COMPLAINT                                                                        87
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                92 of9398of 99



 1                        members of the Damages Class seek all relief available under that statute.
 2          254. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 3   deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer
 4   Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.
 5                a.      Members of this Damages Class purchased telescopes for personal, family,
 6                        or household purposes.
 7                b.      The Defendants agreed to, and did in fact, act in restraint of trade or
 8                        commerce in a market that includes Rhode Island, by affecting, fixing,
 9                        controlling, and/or maintaining, at artificial and non-competitive levels, the
10                        prices at which telescopes were sold, distributed, or obtained in Rhode
11                        Island.
12                c.      The Defendants deliberately failed to disclose material facts to Plaintiffs and
13                        members of the Damages Class concerning its unlawful activities and
14                        artificially inflated prices for telescopes. The Defendants owed a duty to
15                        disclose such facts, and considering the relative lack of sophistication of the
16                        average, non-business consumer, it breached that duty by its silence. The
17                        Defendants misrepresented to all consumers during the Class Period that its
18                        telescope prices were competitive and fair.
19                d.      The Defendants’ unlawful conduct had the following effects: (1) telescope
20                        price competition was restrained, suppressed, and eliminated throughout
21                        Rhode Island; (2) telescope prices were raised, fixed, maintained, and
22                        stabilized at artificially high levels throughout Rhode Island; (3) Plaintiffs
23                        and members of the Damages Class were deprived of free and open
24                        competition; and (4) Plaintiffs and members of the Damages Class paid
25                        supra-competitive, artificially inflated prices for telescopes.
26                e.      As a direct and proximate result of the Defendants’ violations of law,
27                        Plaintiffs and members of the Damages Class suffered an ascertainable loss
28                        of money or property as a result of the Defendants’ use or employment of


     CLASS ACTION COMPLAINT                                                                          88
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                93 of9498of 99



 1                        unconscionable and deceptive commercial practices as set forth above. That
 2                        loss was caused by the Defendants’ willful and deceptive conduct, as
 3                        described herein.
 4                f.      The Defendants’ deception, including its affirmative misrepresentations and
 5                        omissions concerning the price of telescopes, likely misled all consumers
 6                        acting reasonably under the circumstances to believe that they were
 7                        purchasing telescopes at prices set by a free and fair market. The
 8                        Defendants’ affirmative misrepresentations and omissions constitute
 9                        information important to Plaintiffs and members of the Damages Class as
10                        they related to the cost of telescopes they purchased. The Defendants have
11                        engaged in unfair competition or unfair or deceptive acts or practices in
12                        violation of Rhode Island Gen. Laws. § 6-13.1-1, et seq., and, accordingly,
13                        Plaintiffs and members of the Damages Class seek all relief available under
14                        that statute.
15          255. The Defendants have engaged in unfair competition or unfair, unconscionable, or
16   deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code
17   Ann. §§ 39-5-10, et seq.
18                a.      The Defendants’ combination or conspiracy had the following effects: (1)
19                        telescopes price competition was restrained, suppressed, and eliminated
20                        throughout South Carolina; (2) telescopes prices were raised, fixed,
21                        maintained, and stabilized at artificially high levels throughout South
22                        Carolina; (3) Plaintiffs and members of the Damages Class were deprived
23                        of free and open competition; and (4) Plaintiffs and members of the
24                        Damages Class paid supra-competitive, artificially inflated prices for
25                        telescopes.
26                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
27                        effect on South Carolina commerce.
28                c.      As a direct and proximate result of the Defendants’ unlawful conduct,


     CLASS ACTION COMPLAINT                                                                       89
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                94 of9598of 99



 1                        Plaintiffs and members of the Damages Class have been injured in their
 2                        business and property and are threatened with further injury.
 3                 d.     The Defendants have engaged in unfair competition or unfair or deceptive
 4                        acts or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and,
 5                        accordingly, Plaintiffs and the members of the Damages Class seek all relief
 6                        available under that statute.
 7          256. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 8   deceptive acts or practices in violation of 9 Vermont § 2451, et seq.
 9                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
10                        commerce in a market that includes Vermont by affecting, fixing,
11                        controlling, and/or maintaining, at artificial and non-competitive levels, the
12                        prices at which telescopes were sold, distributed, or obtained in Vermont.
13                 b.     The Defendants deliberately failed to disclose material facts to Plaintiffs and
14                        members of the Damages Class concerning its unlawful activities and
15                        artificially inflated prices for telescopes. The Defendants owed a duty to
16                        disclose such facts, and considering the relative lack of sophistication of the
17                        average, non-business consumer, The Defendants breached that duty by its
18                        silence. The Defendants misrepresented to all consumers during the Class
19                        Period that its telescope prices were competitive and fair.
20                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
21                        price competition was restrained, suppressed, and eliminated throughout
22                        Vermont; (2) telescope prices were raised, fixed, maintained, and stabilized
23                        at artificially high levels throughout Vermont; (3) Plaintiffs and members of
24                        the Damages Class were deprived of free and open competition; and (4)
25                        Plaintiffs and members of the Damages Class paid supra-competitive,
26                        artificially inflated prices for telescopes.
27                 d.     As a direct and proximate result of the Defendants’ violations of law,
28                        Plaintiffs and members of the Damages Class suffered an ascertainable loss


     CLASS ACTION COMPLAINT                                                                          90
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                95 of9698of 99



 1                         of money or property as a result of the Defendants’ use or employment of
 2                         unconscionable and deceptive commercial practices as set forth above. That
 3                         loss was caused by the Defendants’ willful and deceptive conduct, as
 4                         described herein.
 5                 e.      The Defendants’ deception, including its affirmative misrepresentations and
 6                         omissions concerning the prices of telescopes, likely misled all purchasers
 7                         acting reasonably under the circumstances to believe that they were
 8                         purchasing telescopes at prices set by a free and fair market. The
 9                         Defendants’ misleading conduct and unconscionable activities constitutes
10                         unfair competition or unfair or deceptive acts or practices in violation of 9
11                         Vermont § 2451, et seq., and, accordingly, Plaintiffs and members of the
12                         Damages Class seek all relief available under that statute.
13                        Seventh Cause of Action Against All Defendants
                                         Unjust Enrichment
14     (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                          Damages Classes)
15

16          257. Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
17          258. Plaintiffs bring this claim under the laws of each of the Indirect Purchaser States.
18          259. As a result of its unlawful conduct described above, the Defendants have and will
19   continue to be unjustly enriched. The Defendants have been unjustly enriched by the receipt of,
20   at a minimum, unlawfully inflated prices and unlawful profits on sales of telescopes.
21          260. The Defendants have benefited from its unlawful acts and it would be inequitable
22   for the Defendants to be permitted to retain any of the ill-gotten gains resulting from the
23   overpayments made by Plaintiffs and the members of the Damages Class for telescopes.
24          261. Plaintiffs and the members of the Damages Class are entitled to the amount of the
25   Defendants’ ill-gotten gains resulting from its unlawful, unjust, and inequitable conduct. Plaintiffs
26   and the members of the Damages Class are entitled to the establishment of a constructive trust
27   consisting of all ill-gotten gains from which Plaintiffs and the members of the Damages Class
28   may make claims on a pro rata basis.


     CLASS ACTION COMPLAINT                                                                           91
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                96 of9798of 99



 1             262. Pursuit of any remedies against the firms from which Plaintiffs and the members of
 2   the Damages Class purchased telescopes subject to the Defendants’ conspiracy would have been
 3   futile.
 4   IX.       PRAYER FOR RELIEF
 5             263. Accordingly, Plaintiffs respectfully request that:
 6             264. The Court determine that this action may be maintained as a class action under Rules
 7   23(a), (b)(2) and (b)(3) and direct that reasonable notice of this action be given to each and every
 8   member of the Class as provided by Rule 23(c)(2).
 9             265. That the unlawful conduct, contract, conspiracy, or combination alleged herein be
10   adjudged and decreed:
11                   a.     An unreasonable restraint of trade or commerce in violation of Section 1 of
12                          the Sherman Act;
13                   b.     A per se violation of Section 1 of the Sherman Act;
14                   c.     An unlawful combination, trust, agreement, understanding and/or concert of
15                          action in violation of the state antitrust and consumer protection laws as set
16                          forth herein; and
17                   d.     Acts of unjust enrichment by the Defendants as set forth herein.
18             266. Plaintiffs and the members of the Damages Class recover damages, to the maximum
19   extent allowed under such laws, and that a joint and several judgment in favor of Plaintiffs and
20   the members of the Damages Class be entered against the Defendants in an amount to be trebled
21   to the extent such laws permit;
22             267. Plaintiffs and the members of the Damages Class recover damages, to the maximum
23   extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully
24   gained from them;
25             268. The Defendants, their affiliates, successors, transferees, assignees and other
26   officers, directors, partners, agents and employees thereof, and all other persons acting or claiming
27   to act on their behalf or in concert with them, be permanently enjoined and restrained from in any
28   manner continuing, maintaining or renewing the conduct, contract, conspiracy, or combination


     CLASS ACTION COMPLAINT                                                                           92
       Case
          Case
            5:20-cv-04049-EJD
                5:20-cv-04049 Document
                               Document137-4
                                          FiledFiled
                                                06/17/20
                                                     09/24/20
                                                           Page
                                                              Page
                                                                97 of9898of 99



 1   alleged herein, or from entering into any other contract, conspiracy, or combination having a
 2   similar purpose or effect, and from adopting or following any practice, plan, program, or device
 3   having a similar purpose or effect;
 4          269. Plaintiffs and the members of the Damages Class be awarded restitution, including
 5   disgorgement of profits the Defendants obtained as a result of its acts of unfair competition and
 6   acts of unjust enrichment;
 7          270. Plaintiffs and the members of the Classes be awarded pre- and post-judgment
 8   interest as provided by law, and that such interest be awarded at the highest legal rate from and
 9   after the date of service of this Complaint;
10          271. Plaintiffs and the members of the Classes recover their costs of suit, including
11   reasonable attorneys’ fees, as provided by law; and
12          272. Plaintiffs and members of the Classes have such other and further relief as the case
13   may require and the Court may deem just and proper.
14

15   DATED: June 17, 2020                           Respectfully submitted,

16
                                                    By: /s/ Adam J. Zapala
17                                                  Joseph W. Cotchett (SBN 36324)
                                                    Adam J. Zapala (SBN 245748)
18                                                  Elizabeth T. Castillo (SBN 280502)
                                                    James G.B. Dallal (SBN 277826)
19                                                  Reid W. Gaa (SBN 330141)
                                                    COTCHETT, PITRE & McCARTHY, LLP
20                                                  840 Malcolm Road, Suite 200
                                                    Burlingame, CA 94010
21                                                  Telephone: (650) 697-6000
                                                    Facsimile: (650) 697-0577
22                                                  jcotchett@cpmlegal.com
                                                    azapala@cpmlegal.com
23                                                  ecastillo@cpmlegal.com
                                                    jdallal@cpmlegal.com
24                                                  rgaa@cpmlegal.com

25

26
27

28


     CLASS ACTION COMPLAINT                                                                        93
          Case
             Case
               5:20-cv-04049-EJD
                   5:20-cv-04049 Document
                                  Document137-4
                                             FiledFiled
                                                   06/17/20
                                                        09/24/20
                                                              Page
                                                                 Page
                                                                   98 of9998of 99



 1   X.      JURY DEMAND
 2            Plaintiffs demand a jury trial on all claims so triable.

 3

 4   DATED: June 17, 2020                           Respectfully submitted,

 5
                                                    /s/ Adam J. Zapala
 6                                                  Adam J. Zapala (SBN 245748)
                                                    COTCHETT, PITRE & McCARTHY, LLP
 7                                                  840 Malcolm Road
                                                    Burlingame, CA 94010
 8                                                  Telephone: (650) 697-6000
                                                    Facsimile: (650) 697-0577
 9                                                  azapala@cpmlegal.com
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     CLASS ACTION COMPLAINT                                                           94
